Exhibit 10.2

 

 

 

TRANSITIONAL SERVICES AGREEMENT

 

between

 

BNP PARIBAS,

 

BANCWEST HOLDING INC.,

 

BANK OF THE WEST,

 

FIRST HAWAIIAN, INC.,

 

and

 

FIRST HAWAIIAN BANK

 

--------------------------------------------------------------------------------

 

Dated as of August 9, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

ARTICLE I

DEFINITIONS

 

Section 1.1

Definitions

1

Section 1.2

Interpretation

7

 

ARTICLE II

SERVICES AND PROCEDURES

 

Section 2.1

Provision of Services

8

Section 2.2

Omitted Services

9

Section 2.3

Replacement Services

9

Section 2.4

Standard of Performance; Scope of Service

10

Section 2.5

Third-Party Providers

10

Section 2.6

Service Provider’s Employees

11

Section 2.7

Availability of Information and Records; Audit

11

Section 2.8

Disclaimer of Warrant

12

Section 2.9

Transition Support

13

Section 2.10

Exclusivity

13

 

ARTICLE III

FEES AND PAYMENTS

 

Section 3.1

Fees for Services

13

Section 3.2

Billing Statements

14

Section 3.3

Direct Payments to Third-Party Providers

14

Section 3.4

Disputes Over Billing Statements or Direct Payments

14

Section 3.5

Taxes

15

 

ARTICLE IV

TERM AND TERMINATION

 

Section 4.1

Term

16

Section 4.2

Termination

16

Section 4.3

Extension of Transition Period

17

Section 4.4

Effect of Termination

18

 

ARTICLE V

GOVERNANCE

 

Section 5.1

Transition Working Groups

18

Section 5.2

Separation Committees

19

Section 5.3

Steering Committee

20

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

INDEMNIFICATION

 

Section 6.1

Indemnification for Losses Related to Third-Party Contracts

20

Section 6.2

Indemnification for Losses Arising Out of This Agreement

21

Section 6.3

Procedure for Indemnification of Third-Party Claims

22

Section 6.4

Additional Matters

23

Section 6.5

Payments

24

 

ARTICLE VII

INTELLECTUAL PROPERTY

 

Section 7.1

Ownership of Intellectual Property

24

Section 7.2

Licensing of Intellectual Property

25

Section 7.3

Ownership of Data

26

 

ARTICLE VIII

CONFIDENTIALITY; SYSTEMS SECURITY

 

Section 8.1

Confidentiality

26

Section 8.2

Systems Security and Breach Notification

28

 

ARTICLE IX

DISPUTE RESOLUTION; LIMITATION OF LIABILITY

 

Section 9.1

Resolution Procedure

30

Section 9.2

Limitations on Liability

30

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1

Notices

31

Section 10.2

Assignment

32

Section 10.3

Successors and Assigns

32

Section 10.4

Third-Party Beneficiaries

33

Section 10.5

Severability

33

Section 10.6

Entire Agreement; Amendment

33

Section 10.7

Waiver

33

Section 10.8

Governing Law

33

Section 10.9

Jurisdiction; Service of Process

33

Section 10.10

Waiver of Jury Trial

34

Section 10.11

Counterparts

34

Section 10.12

Relationship of the Parties

34

Section 10.13

Force Majeure

34

Section 10.14

Further Assurances

34

Section 10.15

Subsidiary Action

34

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule A

Third-Party Services Provided by BWHI Providers to FHI Recipients

 

 

 

 

Schedule B

Third-Party Services Provided by FHI Providers to BWHI Recipients

 

 

 

 

Schedule C

Direct Services Provided from BWHI Providers to FHI Recipients

 

 

 

 

Schedule D

Direct Services Provided from FHI Providers to BWHI Recipients

 

 

 

 

Schedule E

Direct and Third-Party Services Provided by BNPP to FHI Recipients

 

 

iii

--------------------------------------------------------------------------------


 

TRANSITIONAL SERVICES AGREEMENT

 

Transitional Services Agreement (this “Agreement”), dated August 9, 2016 (the
“Effective Date”), between BNP Paribas, a corporation organized and domiciled in
France (“BNPP”), BancWest Holding Inc., a Delaware corporation (“BWHI”), Bank of
the West, a California state-chartered bank (“BoW”), First Hawaiian, Inc., a
Delaware corporation (“FHI”), and First Hawaiian Bank, a Hawaii state-chartered
bank (“FHB,” and together with BNPP, BWHI, BoW and FHI, the “Parties,” and each,
a “Party”).

 

RECITALS

 

WHEREAS, on April 1, 2016, BNPP effected a series of reorganization transactions
(the “Reorganization”) in contemplation of the proposed initial public offering
(the “IPO”) of a portion of the shares of common stock, par value $0.01 per
share, of FHI (formerly known as BancWest Corporation (“BWC”)), a wholly owned
subsidiary of BNPP, pursuant to a Master Reorganization Agreement by and among
FHI, BWHI, BWC Holding Inc. and BNPP, dated as of April 1, 2016 (the “Master
Reorganization Agreement”);

 

WHEREAS, prior to the Reorganization, FHB and BoW were bank subsidiaries of BWC
and, as part of the Reorganization, were separated under independent bank
holding companies with FHB remaining a direct subsidiary of FHI and BoW becoming
a direct subsidiary of BWHI, a newly formed corporation which, as a result of
the Reorganization, became a direct subsidiary of BNPP;

 

WHEREAS, historically, FHB and BoW, as subsidiaries of BWC, relied on certain
third-party service providers to provide services pursuant to shared services
contracts and relied upon each other and other affiliates of BNPP for the
provision of certain services; and

 

WHEREAS, following the IPO, the Parties desire to obtain the continued provision
or procurement of certain services as specified in this Agreement and the
Schedules hereto and subject to, and in accordance with, the terms and
conditions hereof, the Parties agree to provide or procure such services on a
transitional basis from the Effective Date of this Agreement through the
relevant Transition Period thereafter and to assist the other Party in the
transition from these Services as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Definitions.  Capitalized terms
used in this Agreement shall have the meanings assigned below:

 

--------------------------------------------------------------------------------


 

“51% Date” means the first date on which BNPP ceases to beneficially own at
least 51% of the outstanding common stock of FHI.

 

“Accessing Party” has the meaning set forth in Section 8.2(a).

 

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or any
federal, state, local, foreign or international arbitration or mediation
tribunal.

 

“Agreement” has the meaning set forth in the preamble.

 

“Applicable Law” means any law (including common law), statute, regulation,
rule, executive order, ordinance, judgment, ruling, published regulatory policy
or guideline, injunction, consent, order, exemption, license, approval or permit
enacted, issued, promulgated, adjudged, entered or enforced by a Governmental
Authority.

 

“Billing Statement” has the meaning set forth in Section 3.2.

 

“BNPP” has the meaning set forth in the preamble.

 

“BoW” has the meaning set forth in the preamble.

 

“BoW Project Leader” has the meaning set forth in Section 5.1(a).

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in Honolulu, Hawaii, New York, New York, Paris, France or San Francisco,
California are authorized or required by Applicable Law to close.

 

“BWC” has the meaning set forth in the recitals.  For the avoidance of doubt,
references to BWC do not mean BWC Holding Inc. BWC Holding Inc. was renamed
“BancWest Corporation” on April 1, 2016 as part of the Reorganization.

 

“BWHI” has the meaning set forth in the preamble.

 

“BWHI Group” means, collectively, BWHI and its Subsidiaries (including BoW). 
For the avoidance of doubt, the BWHI Group shall not include any members of the
FHI Group.

 

“BWHI Provider” means BWHI, BoW or any other Subsidiary of BWHI, as applicable.

 

“BWHI Recipient” means BWHI or BoW, as applicable.

 

“Confidential Information” means any and all information of, related to, or
concerning the Party or any of its Subsidiaries disclosing such information to
another Party or any other Party’s respective Subsidiaries, whether disclosed on
or prior to the Effective Date, and whether disclosed in oral, written,
electronic or optical form, including (i) any information relating to the
business, financial or other affairs (including

 

2

--------------------------------------------------------------------------------


 

future plans, financial targets, trade secrets and know-how) of the disclosing
Party or such Party’s Subsidiaries, (ii) the Intellectual Property of the
disclosing Party or such Party’s Subsidiaries or (iii) any information of the
disclosing Party or such Party’s Subsidiaries provided in a manner which
reasonably indicates the confidential or proprietary nature of such information.

 

“Disabling Procedures” has the meaning set forth in Section 8.2(c).

 

“Disclosing Party” has the meaning set forth in Section 8.1(a).

 

“Dispute” means any dispute, controversy, difference or claim arising out of or
in connection with this Agreement or the subject matter of this Agreement,
including any questions concerning its existence, formation, validity,
interpretation, performance, breach and termination.

 

“Effective Date” has the meaning set forth in the preamble.

 

“Expense Reimbursement Agreement” means the Expense Reimbursement Agreement,
effective July 1, 2016, between BancWest Corporation (formerly BWC Holding Inc.)
and FHI.

 

“FHB” has the meaning set forth in the preamble.

 

“FHB Project Leader” has the meaning set forth in Section 5.1(a).

 

“FHI” has the meaning set forth in the preamble.

 

“FHI Group” means, collectively, FHI and its Subsidiaries (including FHB).  For
the avoidance of doubt, the FHI Group shall not include any members of the BWHI
Group.

 

“FHI Provider” means FHI, FHB or any other Subsidiary of FHI, as applicable.

 

“FHI Recipient” means FHI or FHB, as applicable.

 

“Final Determination” means, with respect to a Dispute as to indemnification for
a Loss under this Agreement, (i) a written agreement between the parties to such
Dispute resolving such Dispute, (ii) a final and non-appealable order or
judgment entered by a court of competent jurisdiction resolving such Dispute or
(iii) a final non-appealable determination rendered by an arbitration or like
panel to which the parties submitted such Dispute that resolves such Dispute.

 

“Governmental Authority” means any federal, state, local, domestic or foreign
agency, court, tribunal, administrative body, arbitration panel, department or
other legislative, judicial, governmental, quasi-governmental entity or
self-regulatory organization with competent jurisdiction.

 

3

--------------------------------------------------------------------------------


 

“Granting Party” has the meaning set forth in Section 8.2(a).

 

“Indemnifying Party” has the meaning set forth in Section 6.3(a).

 

“Indemnitee” has the meaning set forth in Section 6.3(a).

 

“Intellectual Property” means, in any and all jurisdictions throughout the
world, any (i) patent rights, including all patents, pending patent applications
(including all provisional applications, substitutions, continuations,
continuations-in-part, divisions, renewals, and all patents granted thereon),
and foreign counterparts of any of the foregoing; (ii) copyrights, mask works,
and all registrations thereof and applications therefor; (iii) Trademarks;
(iv) domain names and uniform resource locators associated with the internet,
including registrations thereof; and (v) rights with respect to information and
materials not generally known to the public and from which independent economic
value is derived from such information and materials not being generally known
to the public, including trade secrets and other confidential and proprietary
information, including rights to limit the use or disclosure thereof by any
Person.

 

“IPO” has the meaning set forth in the recitals.

 

“Loss” means any damages, losses, charges, liabilities, claims, demands,
actions, suits, proceedings, payments, judgments, settlements, assessments,
interest, penalties, and costs and expenses (including fines, penalties,
reasonable attorneys’ fees and reasonable out of pocket disbursements).

 

“Master Reorganization Agreement” has the meaning set forth in the recitals.

 

“Non-Control Date” has the meaning ascribed to such term in the Stockholder
Agreement.

 

“Obtaining Party” has the meaning set forth in Section 7.3.

 

“Omitted Service” has the meaning set forth in Section 2.2.

 

“Party” has the meaning set forth in the preamble.

 

“Person” means any individual, a general or limited partnership, a corporation,
a trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

 

“Personally Identifiable Information” means information that alone or in
combination identifies an individual.

 

“Personnel” means, with respect to any Service Provider, the employees and
agents (including, but not limited to, subcontractors (if permitted by the
underlying contract with respect to a Service)) of such Service Provider who are
assigned to perform any Service provided by such Service Provider pursuant to
this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Privacy Laws” means any state, federal, or international law or regulation
governing the collection, use, disclosure and/or sharing of Personally
Identifiable Information, including the European Union Directive 1995/46/EC; the
applicable provisions of the U.S. Financial Services Modernization Act of 1999
(15 U.S.C. §§ 6801 et seq.); the U.S. Fair Credit Reporting Act (15 U.S.C. §§
1681 et seq.); laws regulating unsolicited email communications; security breach
notification laws; laws imposing minimum security requirements; laws requiring
the secure disposal of records containing credit reports and other personal
data; and all other similar international, federal, state, provincial and local
requirements.

 

“Project Card” has the meaning set forth in Section 2.9(a).

 

“Project Leaders” has the meaning set forth in Section 5.1(a).

 

“Providing Party” has the meaning set forth in Section 7.3.

 

“Receiving Party” has the meaning set forth in Section 8.1(a).

 

“Reorganization” has the meaning set forth in the recitals.

 

“Reorganization Effective Date” means April 1, 2016.

 

“Replacement Service” has the meaning set forth in Section 2.3.

 

“Security Breach” has the meaning set forth in Section 8.2(f).

 

“Separation Committee” has the meaning set forth in Section 5.2(a).

 

“Service Extension” has the meaning set forth in Section 4.3.

 

“Service Fee” means, with respect to each Service, the fee that the Service
Recipient shall pay to the Service Provider or Third-Party Provider, as the case
may be, in consideration for each Service, as provided in the column titled
“Service Fee” in the applicable Schedules hereto.

 

“Service Period” means the frequency at which a Service is billed by a Service
Provider (in the case of Services set forth in Schedule C or Schedule D) or a
Third-Party Provider (in the case of Services set forth in Schedule A, Schedule
B or Schedule E) (e.g., monthly, quarterly, annually or otherwise), consistent
with billing practices prior to the Effective Date, as applicable.

 

“Service Provider” means the BWHI Provider, the FHI Provider or BNPP, as
applicable.

 

“Service Provider IP” has the meaning set forth in Section 7.2(a).

 

“Service Recipient” means the BWHI Recipient or FHI Recipient, as applicable.

 

5

--------------------------------------------------------------------------------


 

“Service Recipient IP” has the meaning set forth in Section 7.2(b).

 

“Service Records” means, with respect to any Service, all records, data, files
and other information received or generated in connection with the provision of
such Service.

 

“Services” means the services and other support set forth on Schedule A,
Schedule B, Schedule C, Schedule D and Schedule E, as amended from time to time,
provided or procured by one or more Service Providers, in each case (i) in
accordance with the terms and conditions set forth in this Agreement and
(ii) other than any Service which is terminated pursuant to this Agreement.  For
the avoidance of doubt, Services shall be deemed to include any Omitted Service
and Replacement Service.

 

“Steering Committee” has the meaning set forth in Section 5.3(a).

 

“Stockholder Agreement” means the Stockholder Agreement, dated the Effective
Date, between BNPP and FHI.

 

“Subsidiary” means, with respect to any Person, any other Person controlled by
such Person.  For purposes of this Agreement, none of FHI and its Subsidiaries
shall be considered Subsidiaries of BNPP or any of BNPP’s Subsidiaries.

 

“Systems” has the meaning set forth in Section 8.2(a).

 

“Tax” means any and all U.S. federal, state and local taxes, non-U.S. taxes, and
other levies, fees, imposts, duties, tariffs and other charges in the nature of
tax, together with any interest, penalties or additions imposed in connection
therewith or with respect thereto, imposed by any Governmental Authority or
political subdivision thereof, including taxes imposed on, or measured by,
income, franchise, profits or gross receipts, and also alternative minimum,
add-on minimum, ad valorem, value added, sales, use, service, real or personal
property, capital stock, license, registration, documentary, environmental,
disability, payroll, withholding, employment, social security, workers’
compensation, unemployment compensation, utility, severance, production, excise,
stamp, occupation, premium, windfall profits, transfer and gains taxes and
customs duties.

 

“Technology” means tangible embodiments, whether in electronic, written or other
media, of technology, including inventions, ideas, designs, documentation (such
as bill of materials, build instructions, test reports and invention disclosure
forms), schematics, layouts, reports, algorithms, routines, software (including
source code and object code), data, databases, lab notebooks, equipment,
processes, prototypes and devices.

 

“Third-Party Claim” means any assertion by a Person (including a Governmental
Authority) who is not a member of the FHI Group or the BWHI Group of

 

6

--------------------------------------------------------------------------------


 

any claim, or the commencement by any Person of any Action, against any member
of the FHI Group or the BWHI Group.

 

“Third-Party Contract” means the contract underlying any Service identified on
Schedule A, Schedule B or, if applicable, Schedule E between a Service Provider
and a Third-Party Provider.

 

“Third-Party Provider” has the meaning set forth in Section 2.5(a).

 

“Third-Party Provider IP” has the meaning set forth in Section 7.2(c).

 

“Third-Party Recipient IP” has the meaning set forth in Section 7.2(d).

 

“Trademarks” means trademarks, service marks, logos and design marks, trade
dress, trade names, and brand names, together with all goodwill associated with
any of the foregoing, and all registrations thereof and applications therefor.

 

“Transition Period” means, with respect to any Service, the period beginning on
the Effective Date and continuing until the end date set forth on Schedule A,
Schedule B, Schedule C, Schedule D or Schedule E as amended from time to time,
and any extension to such end date in accordance with Article IV.

 

“Transition Working Group” has the meaning set forth in Section 5.1(a).

 

Section 1.2                                    Interpretation.

 

(a)                                 Unless the context otherwise requires:

 

(i)                                     references contained in this Agreement
to the preamble, to the recitals and to specific Articles, Sections, Subsections
or Schedules shall refer, respectively, to the preamble, recitals, Articles,
Sections, Subsections or Schedules to this Agreement;

 

(ii)                                  references to any agreement or other
document are to such agreement or document as amended, modified, supplemented or
replaced from time to time;

 

(iii)                               references to any statute or statutory
provision include all rules and regulations promulgated pursuant to such statute
or statutory provision, in each case as such statute, statutory provision,
rules or regulations may be amended, modified, supplemented or replaced from
time to time;

 

(iv)                              references to any Governmental Authority
include any successor to such Governmental Authority;

 

(v)                                 terms defined in the singular have a
comparable meaning when used in the plural, and vice versa;

 

7

--------------------------------------------------------------------------------


 

(vi)                              the words “hereof,” “herein” and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;

 

(vii)                           the terms “Dollars” and “$” mean U.S. dollars;

 

(viii)                        the terms “day” and “days” mean calendar days if
not used in connection with the term “Business Day,” which has the meaning set
forth in Section 1.1; and

 

(ix)                              wherever the word “include,” “includes” or
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation.”

 

(b)                                 In the event of any inconsistency between
this Agreement and any Schedule hereto, the terms of such Schedule shall
prevail.

 

(c)                                  The headings contained in this Agreement
are for reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.

 

(d)                                 The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event of an ambiguity or a
question of intent or interpretation, this Agreement shall be construed as if
drafted jointly by the Parties, and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.

 

(e)                                  In this Agreement, any provision which
applies “until” a specified date shall apply on such specified date, and shall
cease to apply on the date immediately following such specified date.

 

ARTICLE II
SERVICES AND PROCEDURES

 

Section 2.1                                    Provision of Services.

 

(a)                                 In accordance with the terms and subject to
the conditions contained in this Agreement (including, for the avoidance of
doubt, the Schedules hereto):

 

(i)                                     the applicable BWHI Provider shall
provide or procure the provision of the Services described on Schedule A
provided under the contracts identified on such Schedule to or for the
applicable FHI Recipient;

 

(ii)                                  the applicable FHI Provider shall provide
or procure the provision of the Services described on Schedule B provided under
the contracts identified on such Schedule to or for the applicable BWHI
Recipient;

 

(iii)                               the applicable BWHI Provider shall provide
the Services described on Schedule C to the applicable FHI Recipient;

 

8

--------------------------------------------------------------------------------


 

(iv)                              the applicable FHI Provider shall provide the
Services described on Schedule D to the applicable BWHI Recipient; and

 

(v)                                 BNPP shall provide or procure the provision
of, or shall cause one or more of its Subsidiaries to provide or procure the
provision of, the Services described on Schedule E provided under the contracts
identified on such Schedule to or for the applicable FHI Recipient.

 

(b)                                 Each Service Provider shall, and shall cause
its Subsidiaries to, use their commercially reasonable efforts to cooperate with
the respective Service Recipient and its Subsidiaries in all matters necessary
for, or in connection with, the provision of Services under this Agreement and
the related Schedules.

 

Section 2.2                                    Omitted Services.  In the event
that a Service Recipient reasonably requests that a Service Provider provide or
procure the provision of any service that was provided or procured prior to the
Effective Date and that is reasonably necessary for the Service Recipient to
carry on its business in the same form in which such business was conducted
prior to the Effective Date, but is not listed on the Schedules hereto (each, an
“Omitted Service”), the applicable Service Provider may provide or procure the
provision of such Omitted Service to or for such applicable Service Recipient on
terms to be negotiated by the Parties in good faith, unless the Omitted Service
is readily and expeditiously available to the Service Recipient from a provider
other than the Service Provider, in which case the Service Recipient shall use
diligent efforts to identify and enter into commercially reasonable arrangements
with such a provider with respect to the provision of the Omitted Service;
provided, however, that the Service Provider shall not be required to provide or
procure the provision of any Omitted Service if it does not, in its reasonable
judgment, have adequate resources to provide or procure the provision of such
Omitted Service or if the provision or procurement of the provision of such
Omitted Service would significantly disrupt the operations of its businesses;
and provided, further, that the Service Provider shall not be required to
provide or procure any Omitted Service if the applicable Parties are unable to
reach agreement on the terms thereof (including with respect to Service Fees
therefor).  In the event that a Service Provider agrees to provide or procure
the provision of an Omitted Service, the Parties will enter into a written
amendment to this Agreement, amending the applicable Schedule to reflect such
Omitted Service, and such Omitted Service shall be deemed to be part of this
Agreement and the Services from and after the effective date of such amendment;
provided that any Omitted Services must be added to this Agreement no later than
ninety (90) days from the Effective Date and the Parties shall work together in
good faith to complete a Project Card for such Omitted Service.  For the
avoidance of doubt, BNPP’s written agreement shall not be required with respect
to amendments to Schedule A, Schedule B, Schedule C and Schedule D, and neither
BWHI’s nor BoW’s approval shall be required with respect to amendments to
Schedule E.

 

Section 2.3                                    Replacement Services.  If any
Party is (i) unable to, or unable to continue to, provide or procure the
provision of any Service for which it is identified as the Service Provider on
the Schedules hereto for any reason outside such Party’s control or (ii) excused
from providing or procuring any Service by reason of Section 2.4(b), the Service
Provider shall immediately notify the Service Recipient and shall use its, or
shall cause its

 

9

--------------------------------------------------------------------------------


 

Subsidiaries to use their respective, commercially reasonable efforts to
promptly provide to or procure for the applicable Service Recipient
substantially equivalent services and support in accordance with the terms of
this Agreement (such service and support, a “Replacement Service”).  In the
event that a Service Provider is required to provide or procure a Replacement
Service, the Parties will reasonably cooperate in good faith to revise the
applicable Project Card pursuant to Section 2.9(a) and will enter into an
amendment to this Agreement, amending the applicable Schedule to reflect such
Replacement Service, and such Replacement Service shall be deemed to be part of
this Agreement and the Services from and after the effective date of such
amendment; provided, however, that the Service Fee is agreed upon in writing by
the Parties.  For the avoidance of doubt, BNPP’s written agreement shall not be
required with respect to amendments to Schedule A, Schedule B, Schedule C and
Schedule D, and neither BWHI’s nor BoW’s approval shall be required with respect
to amendments to Schedule E.

 

Section 2.4                                    Standard of Performance; Scope of
Service.

 

(a)                                 Except as explicitly set forth in any
Schedule hereto, each Service Provider shall provide or procure the provision of
the Services it has agreed to provide or procure hereunder (i) in good faith, in
a professional, timely and workmanlike manner and with reasonable care, (ii) in
the same form in which such Services were provided prior to the Effective Date
and (iii) up to the overall standards of quality (including, but not limited to,
performance standards and service level agreements (if any)) and availability at
which such Services were provided prior to the Effective Date, in each case
unless otherwise agreed to by the Parties in writing.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, no Service Provider shall be obligated to provide
or procure the provision of, or cause any of its Subsidiaries to provide or
procure the provision of, any Service to the extent the provision of such
Service would violate (i) any agreement or license with a third party to which
such Service Provider or any of its Subsidiaries is subject as of the Effective
Date due to a change in the beneficial ownership of FHI or (ii) any Applicable
Law.  Each Service Provider shall use its commercially reasonable efforts to
make or obtain any approvals, agreements, permits, consents, waivers and
licenses from any third parties that are necessary to permit any affiliated
Service Provider to provide or procure the provision of the applicable Services
under this Agreement; provided that, to the extent such Service Provider incurs
any cost or expense in connection with obtaining any such approvals, agreements,
permits, consents, waivers and licenses and provides reasonable evidence of such
costs or expenses, the Parties shall work in good faith to allocate such costs
between the Parties in writing.

 

Section 2.5                                    Third-Party Providers.

 

(a)                                 As specified in Section 2.1(a)(i),
Section 2.1(a)(ii) and Section 2.1(a)(v), the applicable Service Providers shall
provide or procure the provision of the Services described on Schedule A,
Schedule B and, as applicable, Schedule E, respectively, each of which, as of
the Effective Date, is provided by one or more third-party service providers
(each, a “Third-Party Provider”).  Notwithstanding

 

10

--------------------------------------------------------------------------------


 

anything in this Agreement to the contrary, each Service Provider shall use its
commercially reasonable efforts to cause any Third-Party Providers performing
Services to adhere to the terms and conditions of this Agreement in performing
such Services.  For the avoidance of doubt, in the event of a material breach of
the terms of this Agreement by any Third-Party Provider performing services that
cannot be cured, the Service Provider shall use its, or shall cause its
Subsidiaries to use their respective, commercially reasonable efforts to provide
or procure a Replacement Service in accordance with Section 2.3.

 

(b)                                 Each Service Provider shall continue to
manage its relationships with any Third-Party Provider with the same standard of
care as if the Third-Party Provider were supporting such Service Provider’s own
businesses.

 

Section 2.6                                    Service Provider’s Employees.

 

(a)                                 With respect to Services provided directly
by a Service Provider to a Service Recipient (as opposed to Services provided
directly by or through a Third-Party Provider), each Service Provider shall be
responsible for selecting and supervising in good faith the Personnel who will
perform any particular Service and performing all administrative support with
respect to such Personnel.  Each Service Provider shall be responsible for
ensuring that the Personnel it selects to perform Services hereunder have all
requisite licenses and qualifications required to render such Services.

 

(b)                                 No provision of this Agreement is intended
or shall be deemed to have the effect of placing the management or policies of
any Service Recipient under the control or direction of any Service Provider, or
vice versa, including the management of any Personnel of any Service Provider.

 

Section 2.7                                    Availability of Information and
Records; Audit.

 

(a)                                 Subject to Article VIII and to Applicable
Law, each Service Recipient shall, or shall cause its Subsidiaries to, and on a
timely basis, (i) make available to the applicable Service Provider all
information reasonably requested by such Service Provider to enable such Service
Provider to provide any of the applicable Services and (ii) provide such Service
Provider with reasonable access to the Service Recipient’s premises and systems
to the extent necessary for purposes of providing the applicable Services,
subject to the Service Provider’s compliance with all policies and procedures,
and other reasonable requirements and instructions, communicated by the Service
Recipient regarding such access.

 

(b)                                 Each Party shall maintain and retain Service
Records as may be required by, and in compliance with, Applicable Law and the
underlying contract in respect of the Service provided.  Subject to Applicable
Law, the requirements of a Third-Party Contract and the preservation of any
evidentiary privilege, if applicable, for the longer of the period of time a
Party is required to maintain or retain Service Records as provided by
Applicable Law or the underlying contract or the period of time during which
Services are provided and one year following termination of such Services, each
Service Provider or Service Recipient shall, or shall cause its Subsidiaries to,
do the following as promptly as practicable but in no event more than thirty
(30) days following receipt of a reasonable, written request by a Service
Recipient or

 

11

--------------------------------------------------------------------------------


 

Service Provider, as applicable, or such shorter period as may be required by
Applicable Law: (i) provide the requesting Party or its designee with access to
all available Service Records relating to the provision of any Services to a
Service Recipient or from a Service Provider, as applicable and (ii) respond to
the requesting Party’s or its designee’s questions and requests for information
regarding the provision of any Services to a Service Recipient or from a Service
Provider, as applicable.  Each Party’s obligations under this paragraph will
survive the termination of this Agreement, if applicable.

 

(c)                                  Following termination of this Agreement,
and subject to Section 8.1 of this Agreement, each Party shall have the right to
retain an archival copy of any records received under Section 2.7(b) to the
extent required by Applicable Law or by reasonable record retention policies of
the Service Provider or for the purpose of responding to regulatory requests or
intraparty claims or fulfilling its obligations under Section 2.7(b).

 

(d)                                 To the extent (but only to the extent)
required by Applicable Law or a Governmental Authority, upon reasonable advance
notice, a Service Recipient shall have the right to review and audit the
applicable Service Provider’s compliance with this Agreement and the systems and
procedures employed by such Service Provider in providing the Services.  Any
audit conducted pursuant to this Section 2.7(d) shall be conducted during normal
business hours, shall employ reasonable procedures and methods as necessary and
appropriate in the circumstances and shall not unreasonably interfere with the
relevant Service Provider’s normal business operations.  Each Service Provider
shall use its commercially reasonable efforts to facilitate any audit conducted
by a Service Recipient pursuant to this Section 2.7(d); provided that nothing
shall require the applicable Service Provider or its Subsidiaries to provide any
information or records to the extent (i) such provision would be prohibited by
contract or Applicable Law or (ii) such information or records are legally
privileged.  In coordination with the Service Recipient, each applicable Service
Provider shall use its commercially reasonable efforts to remedy in a
commercially reasonable timeframe any material deficiencies determined by any
audit conducted pursuant to this Section 2.7(d).  The Service Provider shall
certify in writing to the Service Recipient the corrective action(s) taken and
provide such additional information reasonably requested by the Service
Recipient regarding such deficiencies and remedies therefor.  Each Party shall
bear its own costs with respect to any audits conducted pursuant to this
Section 2.7(d).  Each Party’s obligations under this Section 2.7(d) will survive
the termination of this Agreement; provided that, for the avoidance of doubt,
the review and audit rights provided pursuant to this Section 2.7(d) are only
available to the extent (and only to the extent) required by Applicable Law or a
Governmental Authority.

 

Section 2.8                                    Disclaimer of Warranties.  Except
as otherwise expressly set forth in this Agreement, (a) each Service Provider
specifically disclaims all warranties of any kind, express or implied, arising
out of or related to this Agreement, including any implied warranties of
merchantability and fitness for a particular purpose, with respect to their
respective Services, (b) each Service Provider makes no representations or
warranties as to the quality, suitability or adequacy of the Services provided
by the Service Provider or its Subsidiaries for any purpose or use and (c) no
information or description concerning the Services, whether written or oral,
shall in any way alter the Services to be provided under this Agreement,
including the scope, level of service or other attributes with respect to any
Service.

 

12

--------------------------------------------------------------------------------


 

Section 2.9                                    Transition Support.

 

(a)                                 The Parties acknowledge that they have been
working together to mutually agree upon a written project plan for each of the
Services identified on the Schedules hereto (each project plan, a “Project
Card”).  Each Project Card is intended to address (i) the actions the applicable
Service Provider and Service Recipient shall take to operate independently of
one another or otherwise replace or migrate away from the Service, (ii) any
inter-dependence between the actions contained in any of the various Project
Cards, (iii) timelines for conclusion of the actions and separation activities
described on the Project Card and (iv) any additional reasonable assistance any
Party requires from the other in connection with completion of separation
activities described on the Project Card.  The Project Cards are not
incorporated into or made part of this Agreement.  The Parties agree to
reasonably cooperate in good faith to revise the Project Cards as necessary
based on changes in circumstances during the term of this Agreement.  In the
event that the Parties revise a Project Card in a manner that results in such
Project Card contradicting the relevant Schedule hereto, the Parties will act in
good faith consistent with the terms of this Agreement to consider whether an
amendment to this Agreement is necessary or desirable.  In the event an
amendment is executed, it shall be deemed to be part of this Agreement and the
Services from and after the effective date of such amendment.  For the avoidance
of doubt, BNPP’s written agreement shall not be required with respect to
amendments to Schedule A, Schedule B, Schedule C and Schedule E, and neither
BWHI’s nor BoW’s approval shall be required with respect to amendments to
Schedule E.

 

(b)                                 Each Service Provider shall reasonably
cooperate in good faith to facilitate each Service Recipient’s ability to
operate independently of or otherwise replace or migrate away from each
Service.  Each Service Provider shall use commercially reasonable efforts to
minimize (i) any disruption in connection with the receipt of Services, (ii) any
quality degradation in connection with the Services and (iii) any cost to the
applicable Service Recipient’s independent operation or replacement or migration
away from each Service.  No Service Provider shall be obligated to incur any
out-of-pocket cost or expense in connection with any of the actions taken
pursuant to this Section 2.9(b) unless otherwise agreed to by the Parties in
writing.

 

Section 2.10                             Exclusivity.  This Agreement is not
exclusive.  Each Service Recipient shall be entitled to purchase the same or
similar Services from any third party or may elect to internally provide any of
the Services.  In the event a Service Recipient elects to purchase the same or
similar Services from a third party or elects to internally provide the
Services, such Service Recipient shall notify the applicable Service Provider
and terminate such Service pursuant to Section 4.2(b).

 

ARTICLE III
FEES AND PAYMENTS

 

Section 3.1                                    Fees for Services.  In
consideration for rendering the applicable Services pursuant to this Agreement
and related Schedules, each Service Provider shall be entitled to receive a
Service Fee as set forth on the applicable Schedule hereto.  In the event that

 

13

--------------------------------------------------------------------------------


 

the applicable Service Provider or Service Recipient in good faith determines
that the Service Fee for a Service needs to be revised in light of the costs,
including customary overhead allocation, actually incurred in providing the
Service and any changes anticipated as a result of changes in the scope of
services or applicable requirements which the Service is intended to address,
the Service Provider and Service Recipient will discuss in good faith whether an
adjustment to such Service Fee is appropriate under the circumstances; provided,
however, that no Party shall be obligated to agree to revisions to the Service
Fee.  In the event that the relevant Parties agree to an adjustment to the
Service Fee, such Parties will enter into an amendment to this Agreement,
amending the applicable Schedule to reflect such adjusted Service Fee, and such
adjusted Service Fee shall be deemed to be part of this Agreement and the
Services from and after the effective date of such amendment.  For the avoidance
of doubt, BNPP’s written agreement shall not be required with respect to
amendments to Schedule A, Schedule B, Schedule C and Schedule D, and neither
BWHI’s nor BoW’s approval shall be required with respect to amendments to
Schedule E.

 

Section 3.2                                    Billing Statements.  Subject to
Section 3.3, within ten (10) days following the end of each Service Period, the
Service Provider shall provide to the Service Recipient an invoice (the “Billing
Statement”) setting forth the Service Fees payable by the Service Recipient to
the Service Provider relating to expenses incurred in the immediately preceding
Service Period.  The Service Recipient shall remit the amount set forth on the
Billing Statement within thirty (30) days of receipt thereof unless another time
period is specified in the applicable Schedule hereto; provided that the Service
Recipient shall not be required to pay the portion of any Billing Statement that
is in dispute pursuant to Section 3.4 of this Agreement.  For the avoidance of
doubt, the Service Recipient shall be required to pay any undisputed portion of
any Billing Statement within thirty (30) days of receipt of the Billing
Statement.  In the event of a quarterly, annual or longer Service Period, the
Service Provider shall provide the Service Recipient with interim invoices
setting forth to-date Service Fees as and to the extent agreed between such
Parties.

 

Section 3.3                                    Direct Payments to Third-Party
Providers.  Where the Schedules hereto require the Service Recipient to pay a
Service Fee directly to a Third-Party Provider, such Service Recipient shall be
solely responsible for making such payment and the Service Provider shall not
include such Service Fee on a Billing Statement unless the Service Fee was
mistakenly billed to, and paid by, the Service Provider, in which case the
Service Fee will be included on a Billing Statement pursuant to Section 3.2.

 

Section 3.4                                    Disputes Over Billing Statements
or Direct Payments.

 

(a)                                 The Service Recipient may contest any
portion of a Billing Statement in good faith by giving written notice to the
Service Provider of such Dispute on or prior to the applicable payment due
date.  As soon as reasonably practicable after receipt of any request from the
Service Recipient, the Service Provider shall provide the Service Recipient with
data and documentation supporting the calculations for any amounts included in
the Billing Statement contested by the Service Recipient for purposes of
verifying the accuracy of such calculation and such further documentation and
information relating to the calculations of such Billing Statement as the
Service Recipient may reasonably request.  If the Service Provider and Service
Recipient

 

14

--------------------------------------------------------------------------------


 

cannot resolve a Dispute over a Billing Statement, such Dispute shall be
resolved pursuant to Article V and Section 9.1 of this Agreement.  In the event
such Dispute is resolved, the Service Recipient shall pay any outstanding and
required amounts to the Service Provider within ten (10) days after the date
such resolution occurs.

 

(b)                                 Where the Schedules hereto require the
Service Recipient to pay a Service Fee directly to a Third-Party Provider, to
the extent permitted under the Third-Party Contract, such Service Recipient
shall resolve any dispute over a payment directly with the Third-Party
Provider.  The Service Provider shall reasonably cooperate in good faith to
assist the Service Recipient in resolving any such dispute.

 

Section 3.5                                    Taxes.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary and subject to Section 3.5(e), the Parties’ respective
responsibilities for Taxes arising under or in connection with this Agreement
shall be as set forth in this Section 3.5.

 

(b)                                 Each Party shall be responsible for:

 

(i)                                     any personal property Taxes on property
it uses, regardless of whether such property is owned or leased;

 

(ii)                                  franchise and privilege Taxes on its
business;

 

(iii)                               Taxes based on its net income or gross
receipts; and

 

(iv)                              Taxes based on the employment or wages of its
employees, including FICA, Medicare, unemployment, worker’s compensation and
other similar Taxes.

 

(c)                                  Each Service Provider shall be responsible
for any sales, use, excise, value-added, services, consumption and other Taxes
payable by such Service Provider on the goods or services used or consumed by
such Service Provider in providing the Services.

 

(d)                                 Each Service Recipient shall be responsible
for any sales, use, excise, value-added, services, consumption and other Taxes
that are assessed on the provision of the particular Service to such Service
Recipient, to the extent the Service Provider is not responsible for such Taxes
pursuant to Section 3.5(c).

 

(e)                                  Notwithstanding anything in this
Section 3.5 to the contrary, each Service Recipient shall be responsible for the
Hawaii General Excise Tax that is assessed on the Service Provider for the
provision of the particular Service to such Service Recipient; provided,
however, if the Service Recipient has paid the Hawaii Use Tax relating to the
provision of such Service, the Service Recipient is not required to make any
payment in respect of such Hawaii General Excise Tax.

 

(f)                                   Each Service Recipient will make all
payments to the Service Provider under this Agreement without deduction or
withholding for Taxes except to the extent that any such deduction or
withholding is required by Applicable Law in effect at the time of payment. 

 

15

--------------------------------------------------------------------------------


 

Any Tax required to be withheld on amounts payable under this Agreement will
promptly be paid by the Service Recipient to the appropriate Governmental
Authority, and the Service Recipient will furnish the Service Provider with
proof of payment of such Tax.  If a Service Recipient is required under
Applicable Law to withhold any Tax from any payment made pursuant to this
Agreement, the amount of the payment will be increased such that the Service
Provider receives the full amount due hereunder as if there was no withholding
Tax, except to the extent that the amount so withheld is attributable to the
Service Provider’s failure to comply with the Service Recipient’s request to
deliver properly completed and executed documentation establishing exemption
from or reduction of withholding Taxes with respect to payments made under this
Agreement.

 

ARTICLE IV
TERM AND TERMINATION

 

Section 4.1                                    Term.  Each Service will be
provided for the duration of the applicable Transition Period and will lapse
automatically thereafter or at the time such Service is terminated prior to the
expiration of the Transition Period in accordance with Section 4.2(b).  This
Agreement shall terminate on December 31, 2018.

 

Section 4.2                                    Termination.

 

(a)                                 This Agreement may be terminated prior to
the end of the term set forth in Section 4.1:

 

(i)                                     By BWHI or FHI immediately upon the
material breach of this Agreement by the other or a Subsidiary of the other if
such material breach is not cured within thirty (30) days after written notice
thereof to the Party that is in material breach (or whose Subsidiary is in
material breach); provided that any termination of this Agreement pursuant to
this subsection (i) shall be effective only to terminate the portions of this
Agreement that relate to the Services listed on Schedule A, Schedule B,
Schedule C and Schedule D;

 

(ii)                                  By BNPP or FHI immediately upon the
material breach of this Agreement by the other or, in the case of FHI, by a
Subsidiary of FHI, if such material breach is not cured within thirty (30) days
after written notice thereof to the Party that is in material breach (or whose
Subsidiary is in material breach); provided that any termination of this
Agreement pursuant to this subsection (ii) shall be effective only to terminate
the portions of this Agreement that relate to the Services listed on Schedule E;

 

(iii)                               By any Party if required by Applicable Law
or Governmental Authority having jurisdiction over such Party; or

 

(iv)                              Upon the mutual written agreement of the
Parties.

 

(b)                                 Subject to Section 4.2(c), any particular
Service (including any Omitted Service or Replacement Service) provided pursuant
to this Agreement may be terminated prior to the end of the applicable
Transition Period by the Service Recipient, as long as the Service Recipient
provides the Service Provider written notice of such termination at least thirty
(30)

 

16

--------------------------------------------------------------------------------


 

days prior to any such termination; provided that the Parties shall work in good
faith to allocate, in writing, any and all fees and expenses reasonably incurred
by the Service Provider as a result of such termination, including expenses or
increased fees that result from the Service Provider becoming responsible for
payment of the portion of any Service Fee that was previously allocated to or
paid by the Service Recipient, in an equitable manner; provided, further, that
the applicable Service Provider shall use commercially reasonable efforts to
minimize any and all such fees and expenses.

 

(c)                                  If the Service Recipient elects to
terminate any particular Service pursuant to Section 4.2(b), and the Service
Provider reasonably determines and provides the Service Recipient with written
notice prior to the termination of such Service that such termination will
adversely affect the ability of any Service Provider to provide any other
Service or portion of any other Service in any material respect, the Parties
shall negotiate in good faith to amend the applicable Schedule relating to such
affected continuing Service.  If the Parties enter into an amendment to this
Agreement, amending the applicable Schedule to reflect the affected Service,
including any adjustments to the Service Fee, such amendment shall be deemed to
be part of this Agreement and the Services from and after the effective date of
such amendment.  For the avoidance of doubt, BNPP’s written agreement shall not
be required with respect to amendments to Schedule A, Schedule B, Schedule C and
Schedule D, and neither BWHI’s nor BoW’s approval shall be required with respect
to amendments to Schedule E.  The applicable Service Provider and Service
Recipient agree to each use their commercially reasonable efforts to minimize
the impact of the termination of any Service on the remainder of this Agreement.

 

Section 4.3                                    Extension of Transition Period. 
In connection with the termination of any Service, if the Service Recipient
reasonably determines that it will require such Service to continue beyond the
applicable Transition Period, the Service Recipient may request that the Service
Provider extend such Service (any such extension, a “Service Extension”) for a
specified period beyond the scheduled termination of such Service (which period
shall in no event be longer than one hundred and eighty (180) days) by written
notice to the Service Provider no less than thirty (30) days prior to the date
of such scheduled termination, and the Service Provider shall consider any such
request in good faith; provided, however, that no Party shall be obligated to
agree to any Service Extension, including because, after good-faith negotiations
between the applicable Service Provider and Service Recipient, the applicable
Service Provider and Service Recipient fail to reach an agreement with respect
to the terms thereof; provided, further, that (i) there shall be no more than
one (1) Service Extension with respect to each Service unless otherwise mutually
agreed to in writing by the Parties and (ii) the Service Provider shall not be
obligated to provide such Service Extension if a third-party consent is required
and cannot be obtained by the Service Provider using commercially reasonable
efforts.  In no event shall a Service be extended pursuant to this Section 4.3
if the Transition Period for such Service ends on the 51% Date unless otherwise
agreed to by the Parties in writing and such agreement by the Parties is not in
violation of the terms and conditions of the underlying contract governing the
provision of the Service.  In the event that a Service Provider agrees to
provide a Service Extension, the Parties will reasonably cooperate in good faith
to revise the applicable Project Card pursuant to Section 2.9(a) and will enter
into an amendment to this Agreement, amending the applicable Schedule to reflect
such Service Extension, including any adjustments to the

 

17

--------------------------------------------------------------------------------


 

Service Fee during the proposed extension, and such Service Extension shall be
deemed to be part of this Agreement and the Services from and after the
effective date of such amendment.  For the avoidance of doubt, BNPP’s written
agreement shall not be required with respect to amendments to Schedule A,
Schedule B, Schedule C and Schedule D, and neither BWHI’s nor BoW’s approval
shall be required with respect to amendments to Schedule E.

 

Section 4.4                                    Effect of Termination.

 

(a)                                 In the event of the termination of this
Agreement as provided in this Article IV, this Agreement shall forthwith become
void and have no further effect, except that Section 2.7(b), Section 2.7(d),
this Section 4.4, Section 7.1 and Section 7.3 and Article VI, Article VIII,
Article IX and Article X shall survive the termination of this Agreement.  Upon
the termination of this Agreement, each Service Provider shall have no further
obligation to provide, or cause to be provided, any of the Services, and each
Service Recipient shall promptly pay all costs, expenses and fees in respect of
Services provided prior to the termination of this Agreement (which costs shall
be pro-rated where necessary).  The termination of this Agreement will not
terminate, affect or impair any rights, obligations, or liabilities of any Party
that have accrued prior to the effective date of such termination or which under
the terms of this Agreement continue after termination.

 

(b)                                 Upon the termination or expiration of any
Service pursuant to this Agreement, the Service Provider shall have no further
obligation to provide, or cause to be provided, such Service, and the Service
Recipient shall promptly pay all costs, expenses and fees properly due in
respect of such Service prior to the termination of this Agreement (which costs
shall be pro-rated where necessary).  The termination or expiration of any
Service will not terminate, affect or impair any rights, obligations, or
liabilities of any Party that have accrued prior to the effective date of such
termination or which under the terms of this Agreement continue after
termination.

 

ARTICLE V
GOVERNANCE

 

Section 5.1                                    Transition Working Groups.

 

(a)                                 For each Service listed on the Schedules
hereto, BoW and FHB have established a joint transition working group (each, a
“Transition Working Group”), which is comprised of at least (i) one (1) project
leader from BoW, who shall have authority to act on BoW’s behalf with respect to
the Service (the “BoW Project Leader”) and (ii) one (1) project leader from FHB,
who shall have authority to act on FHB’s behalf with respect to the Service (the
“FHB Project Leader,” and together with the BoW Project Leader, the “Project
Leaders”).  The Project Leaders may appoint additional employees of BoW, BNPP or
FHB with specific knowledge of and familiarity with the requirements of the
Service to the applicable Transition Working Group.

 

(b)                                 Each Transition Working Group’s primary
responsibilities include:

 

18

--------------------------------------------------------------------------------


 

(i)                                     monitoring and coordinating the
provision and receipt of the Service;

 

(ii)                                  managing any issues arising from the
Service, including, but not limited to, using its commercially reasonable
efforts to resolve Disputes with respect to the Service, including Disputes
involving invoices and the provision of Replacement Services or Omitted Services
(if any); and

 

(iii)                               overseeing the Parties’ progress in
transferring from the Service, including, but not limited to, ensuring that the
applicable Service Provider and Service Recipient are taking the actions
described on the Project Card and achieving key milestones in order to operate
independently of one another or otherwise replace or migrate away from the
Service by the end of the Transition Period.

 

(c)                                  Each Transition Working Group will meet in
person or through teleconference no less than twice per month during the
Transition Period of the Service to discuss any matters relating to the Services
for which it is responsible.

 

(d)                                 Each of BWHI and FHI shall have the right at
any time to replace its Project Leader by advising the other Party in writing
(including by email) of such replacement.

 

(e)                                  For each of the Services listed on Schedule
E hereto, BNPP shall designate a representative with specific knowledge of and
familiarity with the requirements of the Service to serve as a contact to the
applicable Transition Working Group and such Person shall be reasonably
available to discuss any matters relating to the Service.

 

Section 5.2                                    Separation Committees.

 

(a)                                 BoW and FHB will establish a separation
committee (“Separation Committee”), which shall comprise (i) one (1) transition
head from BoW who shall have authority to act on BoW’s behalf with respect to
this Agreement and (ii) one (1) transition head from FHB, who shall have
authority to act on FHB’s behalf with respect to this Agreement.

 

(b)                                 To the extent the Transition Working Group
is unable to agree on a course of action with respect to a decision or Dispute
arising under a Service, the Transition Working Group shall notify the
Separation Committee in writing (including by email), and the Separation
Committee will meet, in person or through teleconference, to take up such
decision or Dispute; provided that the Separation Committee shall, as promptly
as practicable but in no event later than ten (10) Business Days after receiving
notice from the Transition Working Group, convene a meeting after receiving
written notice (including by email) from a Transition Working Group that a
decision or resolution of a Dispute is needed with respect to a Service.  The
Separation Committee shall use its commercially reasonable efforts to make such
required decision or resolve such Dispute.  To the extent the Separation
Committee deems it appropriate, the Separation Committee may consult with and
consider input from the applicable Transition Working Group in coming to any
decision or resolving any Dispute with respect to a Service.

 

(c)                                  Each of BoW and FHB shall have the right at
any time to replace its transition head on the Separation Committee by advising
the other Party in writing (including by email) of such replacement.

 

19

--------------------------------------------------------------------------------


 

Section 5.3                                    Steering Committee.

 

(a)                                 BoW, FHB and BNPP will establish a steering
committee (“Steering Committee”), which shall comprise (i) one (1) member of
executive management with decision-making authority from BoW, (ii) one
(1) member of executive management with decision-making authority from FHB and
(iii) one (1) member of executive management with decision-making authority from
BNPP.

 

(b)                                 To the extent the Separation Committee is
unable to agree on a course of action with respect to a decision or Dispute
arising under a Service, the Separation Committee shall notify the Steering
Committee in writing (including by email) and the Steering Committee will meet,
in person or through teleconference, to address such decision or Dispute;
provided that the Steering Committee shall, as promptly as practicable but in no
event later than fifteen (15) Business Days after receiving notice from the
Separation Committee, convene a meeting after receiving written notice
(including by email) from the Separation Committee that a decision is needed
with respect to a Service.  The Steering Committee shall use its commercially
reasonable efforts to make such required decision or resolve such Dispute by
unanimous agreement.  To the extent the Steering Committee deems it appropriate,
the Steering Committee may consult with and consider input from the Separation
Committee and the applicable Transition Working Group in coming to any decision
or resolving any Dispute with respect to a Service.

 

(c)                                  Each of BoW, FHB and BNPP shall have the
right at any time, and from time to time, to replace its executive management
member of the Steering Committee by advising the other Parties in writing
(including by email) of such replacement.

 

ARTICLE VI
INDEMNIFICATION

 

Section 6.1                                    Indemnification for Losses
Related to Third-Party Contracts.

 

(a)                                 To the fullest extent permitted by
Applicable Law, BWHI shall indemnify, defend and hold harmless FHI and its
Subsidiaries and each of the respective former and current directors, officers
and employees of the FHI Group, and each of the heirs, executors, successors and
assigns of any of the foregoing, from and against any and all Losses relating
to, arising out of or resulting from, directly or indirectly, any Third-Party
Contract, except that this indemnity obligation shall not apply to the extent
(but only to the extent):

 

(i)            that the Losses arise out of or result from the negligence,
recklessness, violation of law, fraud or misrepresentation by or of (x) FHB or
any of its Subsidiaries or (y) FHI to the extent (but only to the extent) any
such act occurred after the Reorganization Effective Date; or

 

(ii)           the Losses result from the breach of the terms and provisions of
such Third-Party Contract by (x) FHB or any of its Subsidiaries or (y) FHI to
the extent (but only to the extent) such breach occurred after the
Reorganization Effective Date.

 

(b)           To the fullest extent permitted by Applicable Law, FHI shall
indemnify, defend and hold harmless BWHI and its Subsidiaries and each of the
respective former and

 

20

--------------------------------------------------------------------------------


 

current directors, officers and employees of the BWHI Group, and each of the
heirs, executors, successors and assigns of any of the foregoing, from and
against any and all Losses relating to, arising out of or resulting from,
directly or indirectly, any Third-Party Contract, to the extent (but only to the
extent) that:

 

(i)                                     the Losses arise out of or result from
the negligence, recklessness, violation of law, fraud or misrepresentation by
(x) FHB or any of its Subsidiaries or (y) FHI to the extent (but only to the
extent) any such act occurred after the Reorganization Effective Date; or

 

(ii)                                  the Losses result from the breach of the
terms and provision of such Third-Party Contract by (x) FHB or any of its
Subsidiaries or (y) FHI to the extent (but only to the extent) such breach
occurred after the Reorganization Effective Date.

 

(c)                                  For purposes of this Section 6.1, Losses
shall not include Losses resulting from a breach of any Third-Party Contract by
the applicable Third-Party Provider.

 

Section 6.2                                    Indemnification for Losses
Arising Out of This Agreement.

 

(a)                                 To the fullest extent permitted by
Applicable Law, BWHI shall indemnify, defend and hold harmless FHI and its
Subsidiaries (including FHB) and each of the respective former and current
directors, officers and employees of the FHI Group, and each of the heirs,
executors, successors and assigns of any of the foregoing, from and against any
and all Losses relating to, arising out of or resulting from BWHI’s or any of
its Subsidiaries’ breach of its obligations under this Agreement; provided that,
if any such breach by BWHI or its Subsidiaries is the direct result of a breach
of a Third-Party Contract by a Third-Party Provider performing Services,
indemnification shall be required under this Section 6.2(a) to the extent (but
only to the extent) Losses relate to, arise out of or result from BWHI’s or any
of its Subsidiaries’ negligence, recklessness, violation of law, fraud or
misrepresentation.

 

(b)                                 To the fullest extent permitted by
Applicable Law, FHI shall indemnify, defend and hold harmless BWHI and its
Subsidiaries and each of the respective former and current directors, officers
and employees of the BWHI Group, and each of the heirs, executors, successors
and assigns of any of the foregoing, from and against any and all Losses
relating to, arising out of or resulting from FHI’s or any of its Subsidiaries’
breach of its obligations under this Agreement; provided that, if any such
breach by FHI or its Subsidiaries is the direct result of a breach of a
Third-Party Contract by a Third-Party Provider performing Services,
indemnification shall be required under this Section 6.2(b) to the extent (but
only to the extent) Losses relate to, arise out of or result from FHI’s or any
of its Subsidiaries’ negligence, recklessness, violation of law, fraud or
misrepresentation.

 

(c)                                  In the event of a breach of a Third-Party
Contract by a Third-Party Provider performing Services, and any resulting Losses
to FHI, BWHI or their respective Subsidiaries are not the subject of
indemnification pursuant to Section 6.2(a) and Section 6.2(b), the Parties agree
to cooperate with each other Party in a reasonable manner to seek appropriate
remedies from the relevant Third-Party Provider.  Such cooperation shall include
cooperation with respect to pursuing an Action against, negotiating a settlement
or compromise with or

 

21

--------------------------------------------------------------------------------


 

otherwise prosecuting any right or claim against the Third-Party Provider, as
well as sharing the cost and expense of any of the previously listed actions in
an equitable manner.

 

Section 6.3                                    Procedure for Indemnification of
Third-Party Claims.

 

(a)                                 Notice of Claim.  If, at or following the
date of this Agreement, any Person entitled to indemnification hereunder an
(“Indemnitee”) shall receive notice or otherwise learn of a Third-Party Claim
with respect to which another Party (an “Indemnifying Party”) may be obligated
to provide indemnification to such Indemnitee pursuant to Section 6.1 or
Section 6.2, such Indemnitee shall give such Indemnifying Party written notice
thereof as soon as practicable but in any event within twenty (20) days (or
sooner if the nature of the Third-Party Claim so requires) of becoming aware of
such Third-Party Claim.  Any such notice shall describe the Third-Party Claim in
reasonable detail, including the facts and circumstances giving rise to such
claim for indemnification, and include copies of all notices and documents
(including court papers) received by the Indemnitee relating to the Third-Party
Claim.  Notwithstanding the foregoing, the failure of any Indemnitee or other
Person to give notice as provided in this Section 6.3(a) shall not relieve the
related Indemnifying Party of its obligations under this Article VI, except to
the extent that such Indemnifying Party is actually prejudiced by such failure
to give notice and then only to the extent of such prejudice.

 

(b)                                 Control of Defense.  An Indemnifying Party
may elect to defend, at such Indemnifying Party’s own expense and by such
Indemnifying Party’s own counsel, any Third- Party Claim.  Within twenty (20)
days after the receipt of notice from an Indemnitee in accordance with
Section 6.3(a) (or sooner, if the nature of such Third-Party Claim so requires),
the Indemnifying Party shall notify the Indemnitee of its election as to whether
the Indemnifying Party will assume responsibility for defending such Third-Party
Claim.  After notice from an Indemnifying Party to an Indemnitee of its election
to assume the defense of a Third-Party Claim, such Indemnitee shall have the
right to employ separate counsel and to monitor and participate in (but not
control) the defense, compromise or settlement thereof, but the fees and
expenses of such counsel shall be the expense of such Indemnitee, except that
the Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel employed by the Indemnitee (i) for any period during which the
Indemnifying Party has not assumed the defense of such Third-Party Claim (other
than during any period in which the Indemnitee shall have failed to give notice
of the Third-Party Claim in accordance with Section 6.3(a) and (ii) if a
conflict exists between the positions of the Indemnifying Party and the
Indemnitee, as reasonably determined in good faith by the Indemnitee, and the
Indemnitee believes it is in the Indemnitee’s best interest to obtain
independent counsel.  The Party controlling the defense of any Third-Party Claim
shall keep the non-controlling Party advised of the status thereof and shall
consider in good faith any recommendations made by the non-controlling Party
with respect thereto.

 

(c)                                  If an Indemnifying Party elects not to
assume responsibility for defending a Third-Party Claim, or fails to notify an
Indemnitee of its election as provided in Section 6.3(b), such Indemnitee may
defend such Third-Party Claim at the cost and expense of the Indemnifying Party.

 

(d)                                 If an Indemnifying Party elects to assume
the defense of a Third-Party Claim in accordance with the terms of this
Agreement, the Indemnitee shall agree to any

 

22

--------------------------------------------------------------------------------


 

settlement, compromise or discharge of such Third-Party Claim that the
Indemnifying Party may recommend and that by its terms obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third-Party Claim and that releases the Indemnitee completely in connection
with such Third-Party Claim; provided that Indemnitee shall not be required to
admit any fault.

 

(e)                                  No Indemnifying Party shall consent to an
entry of any judgment or enter into any settlement of any Third-Party Claim
without the consent of the applicable Indemnitee or Indemnitees if the effect
thereof is to permit any injunction, declaratory judgment, other order or other
nonmonetary relief to be entered, directly or indirectly, against any
Indemnitee.

 

(f)                                   Whether or not the Indemnifying Party
assumes the defense of a Third-Party Claim, no Indemnitee shall admit any
liability with respect to, or settle, compromise or discharge, such Third-Party
Claim without the Indemnifying Party’s prior written consent which shall not be
unreasonably withheld.

 

Section 6.4                                    Additional Matters.

 

(a)                                 Notice of Direct Claims.  Any claim on
account of a Loss that does not result from a Third-Party Claim shall be
asserted by written notice given by the Indemnitee to the related Indemnifying
Party as soon as practicable but in any event within twenty (20) days after
becoming aware of such claim; provided that the failure of any Indemnitee to
give notice as provided in this Section 6.4(a) shall not prejudice the ability
of the Indemnitee to do so at a later time except to the extent that such
Indemnifying Party is actually prejudiced by such failure to give notice and
then only to the extent of such prejudice.  Such Indemnifying Party shall have a
period of thirty (30) days after the receipt of such notice within which to
respond thereto.  If such Indemnifying Party does not respond within such 30-day
period, such Indemnifying Party shall be deemed to have refused to accept
responsibility to make payment.  If such Indemnifying Party does not respond
within such 30-day period or rejects such claim in whole or in part, such
Indemnitee shall be free to pursue such remedies as may be available to such
Party as contemplated by this Agreement.

 

(b)                                 Subrogation.  In the event of payment by or
on behalf of any Indemnifying Party to any Indemnitee in connection with any
Third-Party Claim, such Indemnifying Party shall be subrogated to and shall
stand in the place of such Indemnitee as to any events or circumstances in
respect of which such Indemnitee may have any right, defense or claim relating
to such Third-Party Claim against any claimant or plaintiff asserting such
Third-Party Claim or against any other Person.  Such Indemnitee shall cooperate
with such Indemnifying Party in a reasonable manner, and at the cost and expense
of such Indemnifying Party, in prosecuting any subrogated right, defense or
claim.

 

(c)                                  Substitution.  In the event of an Action in
which the Indemnifying Party is not a named defendant, if either the Indemnitee
or Indemnifying Party shall so request, the Parties shall endeavor to substitute
the Indemnifying Party for the named defendant, or add the Indemnifying Party as
an additional named defendant.  If such substitution or addition cannot be
achieved for any reason or is not requested, the named defendant shall allow the
Indemnifying Party to manage the Action as set forth in Section 6.3 and this
Section 6.4, and the Indemnifying

 

23

--------------------------------------------------------------------------------


 

Party shall fully indemnify the named defendant against all costs of defending
the Action (including court costs, sanctions imposed by a court, attorneys’
fees, experts’ fees and all other external expenses), the costs of any judgment
or settlement and the cost of any interest or penalties relating to any judgment
or settlement other than costs arising as a result of the negligence of the
defendant.

 

(d)                                 Good Faith.  Subject to the other provisions
of this Article VI, each Indemnitee shall act in good faith, and will make the
same decisions in the use of personnel and the incurring of expenses as it would
make if it were engaged and acting entirely at its own cost and for its own
account regarding the conduct of any proceedings or the taking of any action for
which indemnification may be sought.

 

(e)                                  Duty to Mitigate.  Each Indemnitee shall
use its commercially reasonable efforts to mitigate any Loss that is subject to
indemnification pursuant to the provisions of Section 6.1 or Section 6.2.  In
the event an Indemnitee fails to so mitigate a Loss, the Indemnifying Party
shall have no liability for any portion of such Loss that reasonably could have
been avoided had the Indemnitee made such efforts.

 

Section 6.5                                    Payments.  The Indemnifying Party
shall pay all amounts payable pursuant to this Article VI, by wire transfer of
immediately available funds, promptly following receipt from an Indemnitee of a
bill, together with all accompanying reasonably detailed back-up documentation,
for a Loss that is the subject of indemnification under this Agreement, unless
the Indemnifying Party in good faith disputes the Loss, in which event it shall
so notify the Indemnitee. In any event, the Indemnifying Party shall pay to the
Indemnitee, by wire transfer of immediately available funds, the amount of any
Loss for which the Indemnifying Party is liable under this Agreement no later
than three (3) Business Days or any longer period of time mutually agreed to by
the relevant Parties in writing following any Final Determination of any dispute
with respect to such Loss finding the Indemnifying Party’s liability therefor. 
All payments made pursuant to this Article VI shall be made in U.S. dollars.

 

ARTICLE VII
INTELLECTUAL PROPERTY

 

Section 7.1                                    Ownership of Intellectual
Property.  Ownership of any Intellectual Property developed or generated after
the Reorganization Effective Date by or on behalf of any Party in connection
with any Service shall vest in the developing or generating Party other than
(a) Intellectual Property constituting an improvement or derivative work of a
Party’s pre-existing or independently developed Intellectual Property, which
shall be owned by such Party, (b) Intellectual Property constituting an
improvement or derivative work of third-party Intellectual Property licensed to
a Party, which shall be owned as specified in the applicable contract between
such Party and such third party, (c) any Intellectual Property owned by a third
party pursuant to an underlying contract with respect to a Service, which shall
be owned as specified in the applicable contract between the relevant Party and
such third party and (d) Intellectual Property developed as a Service, where
such development and Intellectual Property to be developed is expressly
described as part of such Service, which shall be owned by the applicable
Service Recipient.  Each of BWHI, BoW, FHI and FHB agrees to assign, and hereby
assigns, all of its right, title and interest in any such Intellectual Property
developed or generated after the

 

24

--------------------------------------------------------------------------------


 

Reorganization Effective Date by or on behalf of BWHI, BoW, or BNPP and FHI or
FHB, as applicable, in accordance with the terms of this Section 7.1.

 

Section 7.2                                    Licensing of Intellectual
Property.

 

(a)                                 To the extent that, in connection with its
provision of any Service, any Service Provider provides any Service Recipient
with access to any Technology the receipt of which would, in the absence of a
license from the Service Provider, infringe or misappropriate any Intellectual
Property (excluding Trademarks) owned and licensable by the Service Provider
(collectively, “Service Provider IP”), then the Service Provider hereby grants
to the applicable Service Recipient, during the term of this Agreement, a
non-exclusive, revocable, personal, non-transferable, royalty-free, fully
paid-up license, without the right to sublicense, under such Service Provider
IP, solely to the extent necessary for the applicable Service Recipient to
receive such Services in accordance with this Agreement.

 

(b)                                 To the extent that, in connection with the
provision of any Service, any Service Recipient provides any Service Provider
with access to any Technology the receipt of which would, in the absence of a
license from the Service Recipient, infringe or misappropriate any Intellectual
Property (excluding Trademarks) owned and licensable by the Service Recipient
(collectively, “Service Recipient IP”), then the Service Recipient hereby grants
to the applicable Service Provider, during the term of this Agreement, a
non-exclusive, revocable, personal, non-transferable, royalty-free, fully
paid-up license, without the right to sublicense, under such Service Recipient
IP, solely to the extent necessary for the applicable Service Provider to
provide such Services in accordance with this Agreement.

 

(c)                                  To the extent that, in connection with its
provision of any Service, any Service Provider provides any Service Recipient
with access to any Technology the Intellectual Property rights in which are not
owned by such Service Provider but which are licensed by a third party to such
Service Provider with a right of such Service Provider to grant a sublicense as
set forth herein (“Third-Party Provider IP”), such Service Provider hereby
grants to such Service Recipient, during the term of this Agreement, a
non-exclusive, revocable, personal, non-transferable, royalty-free, fully
paid-up sublicense, without the right to further sublicense, under such
Third-Party Provider IP, to use such Technology, solely to the extent such grant
would not breach or otherwise violate any agreement between such Service
Provider with any third party and solely to the extent necessary for such
Service Recipient to receive such Services in accordance with this Agreement;
provided that such Service Recipient’s access to, use of and rights for such
Third-Party Provider IP shall be subject in all regards to any restrictions,
limitations or other terms or conditions imposed by the licensor of such
Third-Party Provider IP, which terms and conditions will be provided to the
applicable Service Recipient by the applicable Service Provider to the extent
permitted by such terms and conditions.

 

(d)                                 To the extent that, in connection with its
provision of any Service, any Service Recipient provides any Service Provider
with access to any Technology the Intellectual Property rights in which are not
owned by such Service Recipient but which are licensed by a third party to such
Service Recipient with a right of such Service Recipient to grant a sublicense
as set forth herein (“Third-Party Recipient IP”), such Service Recipient hereby
grants to such Service Provider, during the term of this Agreement, a
non-exclusive, revocable, personal, non-

 

25

--------------------------------------------------------------------------------


 

transferable, royalty-free, fully paid-up sublicense, without the right to
further sublicense, under such Third-Party Recipient IP, to use such Technology,
solely to the extent such grant would not breach or otherwise violate any
agreement between such Service Recipient with any third party and solely to the
extent necessary for such Service Provider to provide such Services in
accordance with this Agreement; provided that such Service Provider’s access to,
use of and rights for such Third-Party Recipient IP shall be subject in all
regards to any restrictions, limitations or other terms or conditions imposed by
the licensor of such Third-Party Recipient IP, which terms and conditions will
be provided to the applicable Service Provider by the applicable Service
Recipient to the extent permitted by such terms and conditions.

 

(e)                                  Upon the termination or expiration of any
Service pursuant to this Agreement, the license or sublicense, as applicable, to
the relevant Intellectual Property granted hereunder in connection with such
Service will automatically terminate (except to the extent such license or
sublicense also applies to one or more Services that has not terminated or
expired); provided, however, that all licenses and sublicenses granted hereunder
shall terminate immediately upon the expiration or earlier termination of this
Agreement for any reason.

 

Section 7.3                                    Ownership of Data.  Any and all
data, documents and other records originally provided by any Party or any of
such Party’s Subsidiaries (collectively, the “Providing Party”) to another Party
or any of its Subsidiaries (collectively, the “Obtaining Party”) in connection
with the provision of the Services shall be and remain the exclusive property of
such Providing Party.  The Providing Party may at any time request that the
Obtaining Party (a) deliver such data, documents and records in the format
provided by the Providing Party, together with information codes and tools
necessary to reasonably process such data and records; and (b) delete and
otherwise destroy such Providing Party data, documents and other records
permanently, except to the extent the Obtaining Party is required by Applicable
Law or its internal document retention policies to retain a copy for its records
or to the extent any such data, documents and other records are included in
internal board, board committee or senior executive meeting papers; provided,
however, that in the case of data, documents or other records provided by a
Service Recipient to a Service Provider, upon such deletion or destruction, the
Service Provider shall not be obligated to continue to provide any Service to
the extent the use of the data, documents and/or other records the Service
Recipient requested to be deleted or destroyed is necessary to provide such
Service.  Notwithstanding anything to the contrary in this paragraph, the
Obtaining Party may retain copies of any and all data, documents and/or other
records to the extent that it forms part of the Obtaining Party’s permanent
archival back-up tapes; provided, however, that any such data, documents and/or
other records retained pursuant to this sentence shall be subject to
confidentiality obligations set forth in Article VIII of this Agreement.

 

ARTICLE VIII
CONFIDENTIALITY; SYSTEMS SECURITY

 

Section 8.1                                    Confidentiality.

 

(a)                                 Subject to Section 8.1(c), from and after
the Effective Date, each Party that receives or obtains Confidential
Information, or whose Subsidiaries receive or obtain Confidential Information
(collectively, the “Receiving Party”), from another Party or any of its
Subsidiaries (collectively, the “Disclosing Party”) as a result of the
transactions and Services

 

26

--------------------------------------------------------------------------------


 

contemplated by this Agreement shall treat such Confidential Information as
confidential, shall use such Confidential Information only for the purposes of
performing or giving effect to this Agreement and shall not disclose or use any
such Confidential Information except as provided herein.

 

(b)                                 Each Service Provider shall have the right
to disclose Confidential Information to any Third-Party Provider to the extent
reasonably required for such Service Provider to provide or procure the Services
in the manner required by this Agreement; provided that such disclosure shall be
made under confidentiality terms and conditions that are no less stringent than
the provisions of this Section 8.1.

 

(c)                                  Section 8.1(a) shall not prohibit the
disclosure or use of any Confidential Information if and to the extent:

 

(i)                                     the disclosure or use is required by
Applicable Law or for the purpose of any judicial or administrative proceedings
(provided that, to the extent practicable and permitted by Applicable Law, prior
to such disclosure or use, the Receiving Party shall (a) promptly notify the
Disclosing Party of such requirement and provide the Disclosing Party with a
list of Confidential Information to be disclosed (unless the provision of such
notice is not permissible under Applicable Law) and (b) reasonably cooperate in
obtaining a protective order covering, or confidential treatment for, such
Confidential Information);

 

(ii)                                  the disclosure to any Governmental
Authority having jurisdiction over the Receiving Party in connection with
supervisory discussions with, and examinations by, such Governmental Authority;

 

(iii)                               the Confidential Information is or becomes
generally available to the public (other than as a result of an unauthorized
disclosure, whether direct or indirect, by the Receiving Party); provided that
there is written evidence of the public availability of such Confidential
Information;

 

(iv)                              the Confidential Information is or becomes
available to the Receiving Party on a non-confidential basis from a source other
than the Disclosing Party (provided that, such sources are not known by the
Receiving Party to be subject to another confidentiality obligation; and
provided, further, that there is evidence in the Receiving Party’s written
records of the source of such Confidential Information); or

 

(v)                                 the disclosure or use of such Confidential
Information is made with the Disclosing Party’s prior written approval.

 

(d)                                 Each Party’s Confidential Information shall
remain the property of that Party.  Each Party shall use at least the same
degree of care, but in any event no less than a reasonable degree of care, to
prevent disclosing to third parties the Confidential Information of any other
Party as it employs to avoid unauthorized disclosure, publication or
dissemination of its own information of a similar nature.

 

27

--------------------------------------------------------------------------------


 

(e)                                  Upon the termination of this Agreement, the
Receiving Party agrees to return all such Confidential Information in its
possession, custody and control.  In lieu of returning such information, the
Receiving Party may, at its election, provide the Disclosing Party with a
written certification that any and all Confidential Information disclosed under
this Agreement has been destroyed or otherwise rendered inaccessible, unreadable
or unavailable.

 

Section 8.2                                    Systems Security and Breach
Notification.

 

(a)                                 If any Party or any of its respective
Subsidiaries (such Party together with its Subsidiaries, the “Accessing Party”)
has or is given access to the computer system(s), facilities, networks
(including voice or data networks) or software (collectively, “Systems”) used by
another Party or any of such other Party’s Subsidiaries (such other Party and
its Subsidiaries, the “Granting Party”) in connection with the provision of the
Services, the Accessing Party shall comply with the Granting Party’s written
information security regulations (including any policies, procedures,
requirements and instructions) as they exist at the time the Accessing Party is
accessing the Systems, which shall be provided by the Granting Party upon
execution of this Agreement and prior to the Accessing Party being granted
access to the Granting Party’s Systems.

 

(b)                                 The Accessing Party will not tamper with,
compromise or circumvent any security or audit measures employed by the Granting
Party.  The Accessing Party shall (i) permit only those of its personnel who are
specifically authorized by the Granting Party to access the Granting Party’s
Systems and (ii) prohibit its personnel from permitting or causing the
unauthorized destruction, alteration or loss of information contained therein. 
In addition, a material failure to comply with the Granting Party’s security
regulations shall be a breach of this Agreement, and the Parties shall work
together to rectify any such failure to comply with the Granting Party’s
security regulations.  If any breach of the Granting Party’s security
regulations is not rectified as soon as practicable, but in any event within
twenty-four (24) hours following the discovery of its occurrence by either
Party, the Granting Party shall be entitled to immediately terminate the
Services to which the breach relates or, if it relates to all the Services that
the Granting Party receives or provides, as applicable, the non-breaching Party
shall be entitled to immediately terminate the Agreement in its entirety.

 

(c)                                  The Accessing Party represents, warrants
and covenants to the Granting Party that all software code, any related
deliverables and any data or information input into any Systems in connection
with the Services does not and will not contain any program, routine, device,
code, instructions (including any code or instructions provided by third
parties) or other undisclosed feature, including a time bomb, virus, software
lock, drop-dead device, malicious logic, worm, Trojan horse, spyware, bug,
error, defect or trap door, that is capable of (or has the effect of allowing
any untrusted party to be capable of) accessing, modifying, deleting, damaging,
disabling, deactivating, interfering with or otherwise harming the Services or
any of the Granting Party’s Systems, data or other electronically stored
information (collectively, “Disabling Procedures”).

 

(d)                                 Notwithstanding any other limitations in
this Agreement, each Accessing Party agrees to notify the applicable Granting
Party immediately upon discovery of any Disabling Procedures that are or
reasonably suspected to be included in the Services or related

 

28

--------------------------------------------------------------------------------


 

deliverables, and if Disabling Procedures are discovered or reasonably suspected
to be present therein, the Accessing Party shall immediately take all actions
reasonably necessary, at its own expense, to identify and eradicate (or equip
the other Party to identify and eradicate) such Disabling Procedures and carry
out any recovery necessary to remedy any adverse impact of such Disabling
Procedures.

 

(e)                                  In the event the Receiving Party has access
to, control over, or custody of the Disclosing Party’s Personally Identifiable
Information, the following terms shall apply:

 

(i)                                     The Receiving Party represents and
warrants that its collection, access, use, storage, disposal and disclosure of
Personally Identifiable Information meet the objectives of the Privacy Laws.

 

(ii)                                  The Receiving Party shall establish and
maintain for the duration of this Agreement or the duration of its access to
Personally Identifiable Information (whichever occurs later), policies and
procedures consistent with reasonable practice within the financial industry and
the Privacy Laws to protect Personally Identifiable Information.  Such policies
and procedures shall include administrative, technical and physical safeguards
that are commensurate with the scope of the services and/or the sensitivity of
Personally Identifiable Information shared by the Disclosing Party under this
Agreement.  In addition, the Receiving Party’s policies must protect against any
anticipated threats or hazards to the security or integrity of such Personally
Identifiable Information, protect against unauthorized access to or use of
Personally Identifiable Information that could result in substantial harm or
inconvenience to the Disclosing Party and ensure the proper disposal of
Personally Identifiable Information.

 

(f)                                   The Receiving Party shall notify the
Disclosing Party within two (2) Business Days of any incident where Confidential
Information or Personally Identifiable Information controlled by or located
within the paper or physical files, networks, drives, cloud based solutions or
other storage media or mechanism of the Receiving Party that compromises the
security, confidentiality or integrity of the Disclosing Party’s Confidential
Information or Personally Identifiable Information (a “Security Breach”).  Upon
learning of any Security Breach, the Receiving Party will promptly investigate
and remediate such Security Breach, and provide written updates and information
regarding said investigation and remediation to the Disclosing Party on a timely
and regular basis, including information sufficient to permit the Disclosing
Party to understand the type of information involved, the mechanism through
which the security, confidentiality and integrity of the Disclosing Party’s
information was comprised and to determine whether notice to any affected
individuals, corporations or groups is required.  The Parties further agree to
coordinate in good faith on developing the content of any public statements
related to the Security Breach, and on the content of any notice required to
given to affected individuals or law enforcement agencies under one or more
Privacy Laws.

 

(g)                                  If at any time the Granting Party
determines that any personnel of the Accessing Party has sought to circumvent or
has circumvented the Granting Party’s security regulations or other security or
audit measures or that any personnel of the Accessing Party has permitted or
caused an unauthorized person to access or have access to the Granting Party’s

 

29

--------------------------------------------------------------------------------


 

Systems, including by engaging in activities that may lead to a Security Breach,
the Granting Party may immediately terminate any such person’s access to the
Systems and, if such person’s access is terminated, shall immediately notify the
Accessing Party.

 

(h)                                 The Receiving Party agrees to permit the
Disclosing Party and its appropriate regulatory auditors to audit the Receiving
Party’s compliance with this Section 8.2 during regular business hours upon
reasonable written notice to the Receiving Party; provided that, any audit by
the Disclosing Party shall employ reasonable procedures and methods as necessary
and appropriate in the circumstances and shall not unreasonably interfere with
the Receiving Party’s normal business operations.

 

ARTICLE IX
DISPUTE RESOLUTION; LIMITATION OF LIABILITY

 

Section 9.1                                    Resolution Procedure.  The
resolution of any Dispute that arises between or among the Parties, to the
extent not resolved in connection with the governance structure provided in
Article V hereof, if applicable, shall be governed by Section 6 of the Master
Reorganization Agreement.

 

Section 9.2                                    Limitations on Liability.

 

(a)                                 Consequential and Other Damages.  In no
event shall any Party be liable, whether in contract, in tort (including
negligence and strict liability), breach of warranty or otherwise, for any
special, indirect, incidental, punitive, exemplary, consequential or similar
damages which in any way arise out of, relate to, or are a consequence of, its
performance or nonperformance hereunder, or the provision of or failure to
provide any Service hereunder.

 

(b)                                 Limitation of Liability.  In no event shall
the aggregate damages for which each Party shall be liable in connection with or
as a result of this Agreement or the Services provided hereunder exceed the
aggregate amount of Service Fees actually paid to or contemplated to be paid to
such Party or, where the Schedules hereto provide for direct payment by a
Service Recipient to a Third-Party Provider, to Third-Party Providers, under
this Agreement, with such amount calculated using the maximum Service Fee for
each Service.

 

(c)                                  Carve-outs for Liability Regime. 
Section 9.2(b) does not apply in relation to liability resulting from:

 

(i)                                     any breach of Applicable Law;

 

(ii)                                  the indemnities contained in Section 6.1
and Section 6.2 of this Agreement;

 

(iii)                               any breach of Article VII or Article VIII of
this Agreement;

 

(iv)                              any Security Breach; or

 

(v)                                 fraud, gross negligence, willful misconduct
or bad faith.

 

30

--------------------------------------------------------------------------------


 

ARTICLE X
MISCELLANEOUS

 

Section 10.1                             Notices.  All notices, requests,
demands and other communications required hereunder shall be in writing and
shall be deemed to have been duly given when (a) delivered in person, (b) sent
by facsimile (if applicable) or electronic mail, or (c) deposited in the United
States mail or private express mail, postage prepaid.  Such communications must
be sent to the respective Parties at the following addresses (or at such other
addresses for a party as shall be specified by like notice):

 

If to BNPP, to:

 

BNP Paribas IRB

Batiment E 10 Rue Auguste Perret

92500 Rueil Malmaison, France

Attention: Redouan Znagui, CFO of International Retail Banking

Email: redouan.znagui@bnpparibas.com

 

If to BWHI, to:

 

BancWest Holding Inc.

c/o Bank of the West

180 Montgomery Street

San Francisco, California 94104

Attention: General Counsel

Email: Vanessa.Washington@bankofthewest.com

 

with a copy to:

 

BancWest Holding Inc.

c/o Bank of the West

180 Montgomery Street

San Francisco, California 94104

Attention: Chief Financial Officer

Email: Daniel.Beck@bankofthewest.com

 

If to BoW, to:

 

Bank of the West

180 Montgomery Street

San Francisco, California 94104

Attention: General Counsel

Email: Vanessa.Washington@bankofthewest.com

 

with a copy to:

 

Bank of the West

180 Montgomery Street

San Francisco, California 94104

Attention: Chief Financial Officer

Email: Daniel.Beck@bankofthewest.com

 

31

--------------------------------------------------------------------------------


 

If to FHI, to:

 

First Hawaiian, Inc.

999 Bishop Street, 29th Floor

Honolulu, Hawaii 96813

Attention: Robert S. Harrison, Chairman and CEO

Facsimile: (808) 525-8708

Email: rharrison@fhb.com

 

with a copy to:

 

First Hawaiian, Inc.

999 Bishop Street, 29th Floor

Honolulu, Hawaii 96813

Attention: Michael Ching, Executive Vice President, CFO and Treasurer

Facsimile: (808) 529-6088

Email: mching@fhb.com

 

If to FHB, to:

 

First Hawaiian Bank

999 Bishop Street, 29th Floor

Honolulu, Hawaii 96813

Attention: Michael Ching, Executive Vice President, CFO and Treasurer

Facsimile: (808) 529-6088

Email: mching@fhb.com

 

Any Party may change the address or fax number to which such communications are
to be sent to it by giving written notice of change of address to the other
Parties in the manner provided above for giving notice.

 

Section 10.2                             Assignment.  This Agreement shall not
be assignable, in whole or in part, directly or indirectly, by any Party without
the prior written consent of the other Parties, and any attempt to assign any
rights or obligations arising under this Agreement without such consent shall be
void; provided that any Party may assign this Agreement to a purchaser of all or
substantially all of the property and assets of such Party (whether by sale,
merger or otherwise) so long as such purchaser expressly assumes, in a written
instrument in form reasonably satisfactory to the non-assigning Parties, the due
and punctual performance or observance of every agreement and covenant of this
Agreement on the part of the assigning Party to be performed or observed.

 

Section 10.3                             Successors and Assigns.  The provisions
to this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the Parties and their respective successors and permitted
assigns.

 

32

--------------------------------------------------------------------------------


 

Section 10.4                             Third-Party Beneficiaries.  Except for
the provisions of Article VI, which shall inure to the benefit of each of the
Indemnitees, this Agreement is solely for the benefit of the Parties and should
not be deemed to confer upon any other Person any right or remedy hereunder and
there are no third-party beneficiaries of this Agreement and this Agreement
shall not provide any third person with any remedy claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

 

Section 10.5                             Severability.  In the event any one or
more of the provisions contained in this Agreement or the application thereof to
any Person or circumstance is determined by a court of competent jurisdiction to
be invalid, illegal, void or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein, or the
application of such provisions to Persons or circumstances or in jurisdictions
other than those as to which have been held invalid, illegal, void or
unenforceable, shall remain in full force and effect and shall not in any way be
affected, impaired or invalidated thereby.  The Parties shall endeavor in good
faith negotiations to replace the invalid, illegal, void or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of invalid, illegal, void or unenforceable provisions.

 

Section 10.6                             Entire Agreement; Amendment.  All
Schedules shall be deemed to be incorporated into and made part of this
Agreement.  This Agreement, together with the Stockholder Agreement and the
Expense Reimbursement Agreement, contain the entire agreement and understanding
between the Parties with respect to the provision or procurement of services
among the Parties hereto (and supersede any prior agreements, arrangements or
understandings between the Parties with respect to such subject matter) and
there are no agreements, representations or warranties with respect to such
subject matter which are not set forth in this Agreement.  No provision of this
Agreement, including any Schedules to this Agreement, may be amended,
supplemented or modified except by a written instrument making specific
reference to this Agreement or any such Schedules to this Agreement, as
applicable, signed by all Parties; provided, however, that with respect to the
amendment of Schedules, BNPP’s written agreement shall not be required with
respect to the amendment of Schedule A, Schedule B, Schedule C and Schedule D,
and neither BWHI’s nor BoW’s approval shall be required with respect to
amendments to Schedule E.

 

Section 10.7                             Waiver.  Any waiver, permit, consent or
approval of any kind or character of any breach or default under this Agreement,
or any waiver of any provision or condition of this Agreement shall be effective
only to the extent specifically set forth in writing.  Notwithstanding any
provision set forth in this Agreement, no Party shall be required to take any
action or refrain from taking any action that would cause it to violate any
Applicable Law, statute, legal restriction, regulation, rule or order of any
Governmental Authority.

 

Section 10.8                             Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed in the State of New York and
without regard to its choice of law principles.

 

Section 10.9                             Jurisdiction; Service of Process.  Any
action or proceeding arising out of or relating to this Agreement shall be
brought in the courts of the State of New York

 

33

--------------------------------------------------------------------------------


 

located in the County of New York or in the United States District Court for the
Southern District of New York (if any Party to such action or proceeding has or
can acquire jurisdiction), and each of the Parties hereto and thereto
irrevocably submits to the exclusive jurisdiction of each such court in any such
action or proceeding, waives any objection it may now or hereafter have to venue
or to convenience of forum, agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court.  The Parties to this Agreement agree that any of them may
file a copy of this paragraph with any court as written evidence of the knowing,
voluntary and bargained agreement between the Parties hereto to irrevocably
waive any objections to venue or to convenience of forum.  Process in any action
or proceeding referred to in the first sentence of this Section 10.9 may be
served on any party to this Agreement anywhere in the world.

 

Section 10.10                      Waiver of Jury Trial.  EACH PARTY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW)
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR
RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED
BEFORE A JUDGE SITTING WITHOUT A JURY.

 

Section 10.11                      Counterparts.  This Agreement may be executed
in one or more counterparts, including by facsimile or by e-mail delivery of a
“.pdf” format data file, all of which shall be considered one and the same
agreement, and shall become effective when one or more such counterparts have
been signed by each of the Parties and delivered to the other Parties.

 

Section 10.12                      Relationship of the Parties.  The Parties
agree that in performing their responsibilities pursuant to this Agreement, they
are in the position of independent contractors, and this Agreement shall not
create any partnership, joint venture or other similar arrangement between the
Parties or any of their respective Subsidiaries.

 

Section 10.13                      Force Majeure.  No Party shall be liable for
any failure of performance to the extent attributable to acts, events or causes
(including war, riot, rebellion, civil disturbances, flood, storm, fire and
earthquake or other acts of God or conditions or events of nature, or any act of
any Governmental Authority) beyond its control to prevent in whole or in part
performance by such Party under this Agreement.

 

Section 10.14                      Further Assurances.  In addition to the
actions specifically provided for elsewhere in this Agreement, each Party hereto
shall execute and deliver such additional documents, instruments, conveyances
and assurances, take, or cause to be taken, all actions and do, or cause to be
done, all things reasonably necessary, proper or advisable to carry out the
provisions of this Agreement.

 

Section 10.15                      Subsidiary Action.  Wherever a Party has an
obligation under this Agreement to “cause” a Subsidiary of such Party, or any
such Subsidiary’s officers, directors, management or employees, to take, or
refrain from taking, any action, such obligation shall be deemed to include an
undertaking on the part of such Party to cause such Subsidiary to take any

 

34

--------------------------------------------------------------------------------


 

such action, or such action as may be necessary to accomplish the purposes of
this Agreement.  Wherever this Agreement provides that a Subsidiary of a Party
has an obligation to take, or refrain from taking, any action, such Party shall
be deemed to have an obligation under this Agreement to cause such Subsidiary,
or any such Subsidiary’s officers, directors, management or employees, to take,
or refrain from taking, such action, or such action as may be necessary to
accomplish the purposes of this Agreement.  To the extent necessary or
appropriate to give meaning or effect to the provisions of this Agreement or to
accomplish the purposes of this Agreement, each Party shall be deemed to have an
obligation under this Agreement to cause any Subsidiary thereof, or any such
Subsidiary’s officers, directors, management or employees, to take, or refrain
from taking, any action as otherwise contemplated herein.  Any failure by a
Subsidiary of any Party to take, or refrain from taking, any action contemplated
by this Agreement shall be deemed to be a breach of this Agreement by such
Party.

 

[Signature Page Follows]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day, month and year first above written.

 

 

 

BNP Paribas

 

 

 

 

 

 

By:

/s/ Michel Vial

 

 

Name: Michel Vial

 

 

Title: Head of Development & Strategy

 

 

 

 

 

 

 

By:

/s/ Emmeline Travers

 

 

Name: Emmeline Travers

 

 

Title: Senior Analyst

 

 

 

 

 

 

BancWest Holding Inc.

 

 

 

 

 

 

 

By:

/s/ Thibault Fulconis

 

 

Name: Thibault Fulconis

 

 

Title: Vice Chairman

 

 

 

 

 

 

Bank of the West

 

 

 

 

 

 

 

By:

/s/ Thibault Fulconis

 

 

Name: Thibault Fulconis

 

 

Title: Vice Chairman

 

 

 

 

 

 

First Hawaiian, Inc.

 

 

 

 

 

 

By:

/s/ Robert S. Harrison

 

 

Name: Robert S. Harrison

 

 

Title: Chairman of the Board and Chief Executive Officer

 

 

 

 

 

 

First Hawaiian Bank

 

 

 

 

 

 

 

By:

/s/ Robert S. Harrison

 

 

Name: Robert S. Harrison

 

 

Title: Chairman of the Board and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Schedule A

 

Third-Party Services Provided by BWHI Providers to FHI Recipients

 

Capitalized terms used in this Schedule A and not otherwise defined have the
respective meanings ascribed thereto in the Transition Services Agreement to
which this Schedule A is attached and of which this Schedule A forms a part.

 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient

Finance-Ratings Agency

 

Standard and Poor’s Risk Solutions (S&P)

 

Contract for Services between S&P and BoW, effective as of October 13, 2011

 

S&P provides bank credit ratings to FHB and BoW. S&P, pursuant to its agreement
with BoW, will continue to provide FHB access to credit rating services. FHB
will continue to provide FHB data to BoW, which BoW will consolidate with BoW
data and submit to S&P.

 

The annual fee applicable to this contract was allocated and fully paid by FHB
and BoW through January 31, 2017.

 

1/31/2017

 

BoW

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Human Resources

 

Buck Consultant, LLC (Buck)

 

Letter of Agreement between Buck and BoW, dated April 26, 2007

 

Buck provides investment consulting services to the joint-FHB/BoW Retirement and
Qualified Account Based Plan (QABP) Committees, which are responsible for
overseeing various defined benefit plans and defined contribution plans. Buck,
pursuant to the BoW agreement, will continue to provide services to the
joint-FHB/BoW QABP committees for each joint defined benefit or defined
contribution plan. BoW will continue to coordinate Buck’s work, including Buck’s
review of investment performance, monitoring of asset allocation according to
the asset allocation policies, provision of guidance on investments and
preparation of materials for presentation to the respective joint-FHB/BoW QABP
committees. Upon the separation of each joint plan, FHB and BoW will have their
own respective retirement plan committees and will each be responsible for
engaging the required support services for their respective committees.

 

Plan Administration Fees: Any fees for services rendered by Buck will be
processed for payment by BoW and paid from relevant plan assets but billed to
sub accounts according to the quotient of the respective bank’s sub account
asset value at the end of the immediately preceding calendar year and the total
asset value for the immediately preceding calendar year, except as otherwise
specified below.

 

Non-Plan Administration Fees: Buck will invoice BoW. BoW will charge FHB for
FHB’s portion of any fees for services rendered by Buck that are ineligible for
payment from plan assets as follows:

 

·      Employee Retirement Plan-related Fees: Total fees attributable to the
Employee Retirement Plan multiplied by the quotient

 

5/31/2017

 

BoW

 

FHB

 

1

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient

 

 

 

 

 

 

 

 

of the respective bank’s sub account asset value at the end of the immediately
preceding calendar year and the bank’s total asset value for the immediately
preceding calendar year.

 

·                   QABP-related Fees: Total fees attributable to the
401(k) savings plan shared by BoW and FHB multiplied by the quotient of the
respective bank’s participant account balance in such defined contribution plan
divided by total participant account balance in such defined contribution plan.

 

For the avoidance of doubt:

 

·                   The payment of any and all fees attributable to the United
California Bank plan will be the responsibility of BoW.

 

·                   The payment of any and all fees attributable to the BWC
Future Plan (Future Plan) will be the responsibility of FHI.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IT

 

RSA Security LLC (RSA)

 

Archer License Agreement between Archer Technologies LLC and BoW, effective as
of December 21, 2009, as amended

 

RSA’s Archer eGRC Solutions software is a collaborative enterprise governance,
risk management, and compliance program used by FHB and BoW’s Information
Technology, Finance, Operations, Legal, and other functional teams. FHB’s use of
the Archer eGRC Solutions software is related to requirements of BWC Holding
Inc., which was renamed “BancWest Corporation” (the RHC) on the Reorganization
Effective Date. RSA, pursuant to its agreement with BoW, will continue to
provide FHB with licenses to use the Archer eGRC software and any related
services.

 

FHB will continue to be invoiced directly by RSA for relevant charges applicable
to FHB. Amounts paid by FHB to RSA are subject to reimbursement in accordance
with the terms and conditions of the Expense Reimbursement Agreement.

 

51% Date or 12/31/2018, whichever is earlier

 

BoW

 

FHB

 

2

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient

IT-FIS /
Disaster Recovery Center

 

CenturyLink, Inc. (CenturyLink)

 

Master Services Agreement between Qwest Communications Company, LLC and BoW,
effective as of May 4, 2009, as amended

 

The CenturyLink network is used by both FHB and BoW to transmit data between
their shared primary production site (Honolulu) and their shared disaster
recovery site (Omaha). FHB’s data is transmitted through the CenturyLink network
by BoW. CenturyLink, pursuant to its agreement with BoW, will continue to allow
BoW to transmit FHB data through the CenturyLink network.

 

CenturyLink will continue to invoice BoW for services provided to both FHB and
BoW. BoW will continue to charge FHB as follows:

 

1.               Monthly Data Transmission Fee: BoW will charge FHB an eight
hundred dollar ($800.00) per month data transmission fee.

 

2.               Disaster Recovery Circuit Fee: BoW will charge FHB four
thousand three hundred and twenty four dollars ($4,324.00) per month to maintain
two (2) dedicated disaster recovery circuits.

 

 

5/31/2018

 

BoW

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IT-FIS /
Disaster Recovery Center

 

EMC Corporation (EMC)

 

Consulting and Training Services Agreement between BoW and EMC, effective as of
May 17, 2006, as amended

Master Customer Agreement between BNPP and EMC, dated August 11, 2000 (EMC-BNPP
Agreement)

 

EMC provides software support and maintenance services to FHB and BoW for their
third-party enterprise data storage solution, VMAX, which was acquired by both
pursuant to the EMC-BNPP Agreement. EMC, pursuant to its agreement with BoW,
will continue to provide software support and maintenance services to FHB.

 

EMC will continue to directly invoice BoW for services provided to both FHB and
BoW. Operational expenses will be allocated between FHB and BoW as a percentage
based on FHB and BoW’s respective number of millions of operations per second
(MIPS), with FHB currently allocated twenty-three percent (23%) of operational
expenses and BoW currently allocated seventy-seven percent (77%) of operational
expenses.

 

5/31/2018

 

BoW

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operations

 

MasterCard

 

No Underlying Contract for Sharing Interbank Card Association (ICA) Number

 

FHB and BoW each have separate agreements directly with MasterCard for purposes
of issuing MasterCard credit cards. However, FHB and BoW share the same ICA
number, which is a four-digit number used by MasterCard for purposes of
distributing settlement funds from lawsuits involving their credit cards (e.g.,
data intrusions). Until a separate ICA number is assigned by MasterCard to each
member bank: (a) the same ICA number will be shared by FHB and BoW and (b) BoW
will pay FHB the money owed to FHB which is received from MasterCard pursuant to
the FHB MasterCard agreement, including FHB’s share of any money recovered by
MasterCard relating to fraud losses.

 

There are no direct costs associated with this contract; however, BoW will
continue to promptly transmit to FHB funds owed to FHB by MasterCard.

 

1/1/2017

 

BoW

 

FHB

 

3

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient

Operations-FIS

 

TREEV LLC (TREEV)

 

Software License Agreement between TREEV and BoW, dated December 28, 2003

 

TREEV provides online reporting services and access to the Graphical User
Interface software for mainframe report viewing to FHB and BoW. TREEV, pursuant
to its agreement with BoW, will continue to provide such services to FHB.

 

TREEV will continue to invoice BoW for services provided to both FHB and BoW.
BoW will continue to charge FHB sixteen-percent (16%) of the total maintenance
invoice received by TREEV.

 

51% Date or 12/31/2018, whichever is earlier

 

BoW

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Risk / Compliance

 

Wolters Kluwer Financial Services (WKFS)

 

Price waterhouseCoopers TeamMate License Rider and Global License Agreement
between Price waterhouseCoopers LLP and BoW, dated December 15, 1999, as amended

 

WKFS provides licensed electronic internal audit software to both FHB and BoW.
This software is used by FHB and BoW as an integrated paperless platform from
which to manage internal audits. WKFS, pursuant to its agreement with BoW, will
continue to provide FHB with access to the software.

 

The annual license and maintenance fee applicable to this contract has been
fully prepaid through December 31, 2016. No additional charges to either BoW or
FHB are anticipated.

 

12/14/2016

 

BoW

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online Banking

 

RSA

 

Software License and Service Agreement between PassMark Security, Inc. and BoW,
dated April 1, 2006, as amended

 

RSA provides multi-factor authentication for FHB’s online banking portal. RSA,
pursuant to its agreement with BoW, will continue to provide such services to
FHB in connection with FHB’s online banking log-ins.

 

RSA will continue to invoice BoW directly for services provided to both FHB and
BoW. BoW will continue to charge FHB for FHB’s portion of the total invoice
received from RSA. FHB’s portion of the invoice is based on the number of
log-ins by FHB users.

 

12/31/2016

 

BoW

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online Banking-Fiserv

 

Corillian Corporation (Corillian)

 

Voyager License Agreement and Voyager Support Services Schedule between
Corillian and BoW, each effective as of January 29, 2008

 

Master Agreement between Fiserv Solutions, LLC (Fiserv) and FHB,

 

Corillian’s online application (provided by Fiserv) is used by both FHB and BoW
for their online banking services pursuant to separate license agreements.
Although both FHB and BoW have separate license agreements, Corillian invoices
BoW for services provided to both banks and BoW then invoices FHB for its
portion. BoW will continue to invoice FHB for Corillian services provided to
FHB.

 

Corillian will continue to directly invoice BoW for services provided to both
FHB and BoW. BoW will continue to charge FHB for its portion of the total
invoice received from Corillian. FHB’s portion of the invoice is based on the
number of FHB customers utilizing the online service.

 

12/31/2016

 

BoW

 

FHB

 

4

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient

 

 

 

 

effective as of September 23, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Finance-IT-Wires

 

ACI Worldwide Corp. (ACI)

 

License Agreement L5204 between ACI (f/k/a ACI Worldwide Inc.) and BoW, dated
May 14, 2003

 

Attachment A03 between ACI and BWC, dated September 25, 2008

 

Assignment of Attachment A03 to License Agreement L5204, between ACI, FHI, and
BWHI, dated May 12, 2016

 

ACI provides the Money Transfer System (MTS), as well as wire transfer support,
to both FHB and BoW. ACI, pursuant to its agreement with BWHI, will continue to
provide FHB with MTS access and support.

 

ACI will continue to directly invoice BoW for all expenses related to the
licensing, professional services, support, and maintenance of the MTS software
for both FHB and BoW. For all costs related to shared software, services, and
maintenance, BoW will continue to charge FHB for FHB’s portion of such costs,
based on FHB’s percentage of the aggregate transaction volume of the two banks.
The percentage allocated to FHB is reviewed and adjusted annually.

 

9/24/2018

 

BWHI

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment 11 between BWHI and ACI, dated May 12, 2016

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient

Finance-IT-Wires

 

Accuity Inc. (Accuity)

 

 

Master License Agreement between Accuity and BoW, dated October 30, 2013, as
amended

 

Master License Agreement Amendment #9 between Accuity and BoW, dated March 29,
2016

 

Accuity provides FHB and BoW with transaction and customer screening solutions
specific to Anti-Money Laundering and Office of Foreign Assets Control watch
lists as part of MTS compliance and execution support. Accuity, pursuant to its
agreement with BoW, will continue to provide FHB with screening solution
services in connection with MTS.

 

Accuity will continue to directly invoice BoW for services provided to both FHB
and BoW. BoW will continue to charge FHB for FHB’s portion of the total invoice
received from Accuity. FHB’s portion of the invoice is based on FHB’s percentage
of the aggregate wire transaction volume of the two banks. The percentage
allocated to FHB is reviewed and adjusted annually.

 

 

9/24/2018

 

BoW

 

FHB

 

Schedule A.1

 

Financial Reporting and CCAR Services

 

Functional 
Area

 

Third-Party 
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient

Risk / Compliance

 

Enablon North America Corp. (Enablon)

 

Enablon Standard Service, Licenses & Maintenance Agreement between Enablon and
BoW, dated July 29, 2011, as amended

 

Enablon is an electronic front-end user interface with a back-end database tool
used by FHB and BoW for CCAR, model risk management (inventory, attestation, and
recommendation) and minimally for operational risk management (new activity and
Risk Control Self-Assessment aka RCSA). Enablon, pursuant to its contract with
BoW, will continue to provide FHB access to the Enablon tool.

 

Enablon will continue to directly invoice BoW for all license charges. BoW will
continue to charge FHB for any license charges applicable to FHB. Amounts paid
by FHB to BoW are subject to reimbursement in accordance with the terms and
conditions of the Expense Reimbursement Agreement.

 

Non-Control Date or 12/31/2018, whichever is earlier

 

BoW

 

FHB

 

6

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient

IT

 

Informatica Corporation (Informatica)

 

License to Use Informatica Software between Informatica and BoW, effective as of
March 19, 2009

 

Informatica provides data quality management, data warehouse development,
software tools, and consulting services to FHB and BoW for CCAR purposes.
Informatica, pursuant to its agreement with BoW, will continue to provide such
services to FHB.

 

Informatica will continue to invoice BoW for services provided to both FHB and
BoW. BoW will continue to submit that invoice to BWHI for reimbursement for both
BoW’s and FHB’s proportional share of the total invoice received from
Informatica.

 

51% Date or 12/31/2018, whichever is earlier

 

BoW

 

FHB

 

7

--------------------------------------------------------------------------------


 

Schedule B

 

Third-Party Services Provided by FHI Providers to BWHI Recipients

 

Capitalized terms used in this Schedule B and not otherwise defined have the
respective meanings ascribed thereto in the Transition Services Agreement to
which this Schedule B is attached and of which this Schedule B forms a part.

 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient(s)

Finance-Ratings Agency

 

Moody’s Investors Service, Inc. (Moody’s Investors)

 

Agreement between Moody’s Investors and FHI for Bank and Bank Holding Company
Ratings

 

Moody’s Investors provides bank credit ratings to FHB and BoW. Moody’s
Investors, pursuant to its agreement with FHI, will continue to provide BoW
access to credit rating services. FHB will continue to provide FHB data to BoW,
which BoW will consolidate with BoW data and submit to Moody’s Investors.

 

FHB and BoW have each paid their respective portions of the fee applicable to
this contract through October 31, 2016. BoW will continue to be invoiced
directly by Moody’s Investors for relevant charges applicable to BoW.

 

10/31/2016

 

FHI

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Human Resources

 

Aon Consulting (AON)

 

Amended and Restated Administration and Service Agreement between AON —
Executive Benefits and BWC, effective as of January 1, 2010, as amended

 

FHI sponsors the BWC Deferred Compensation Plan, BWC Executive Life Insurance
Plan, BWC Group Variable Universal Life Plan, and BWC Supplemental Individual
Disability Insurance Plan for a select group of FHB and BoW employees. AON
provides consulting services, plan design, administration and implementation for
these benefits. When these plans are separated, liabilities and assets will be
split between BoW and FHB based on which employees benefit under each plan (in
the case of plans that benefit both FHB and BoW employees, the plans and assets
will be split based on the individual employee liabilities and taken by the
relevant employer). AON, pursuant to its agreement with FHI, will continue to
provide BoW with access to AON services until such time as the plans can be
separated.

 

AON will directly invoice FHI. FHI will then charge BoW for BoW’s share of the
costs according to the following allocation:

 

·      Non-Participant Specific Plans: Total fees attributable to the BWC
Deferred Compensation Plan multiplied by the quotient of BoW’s participant
account balance in such plan and the total participant account balance in such
plan.

 

·      Participant Specific Plans: Fees attributable to the BWC Executive Life
Insurance Plan, BWC Group Variable Universal Life Plan and BWC Supplemental
Individual Disability Insurance Plan are participant specific and BoW will be
responsible for fees related to BoW plan participants.

 

12/31/2017

 

FHI

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Human Resources

 

Transamerica Retirement Solutions, LLC (Transamerica)

 

Administrative Services Agreement between Mercer HR Services, LLC (Mercer) and
BWC, dated January 1, 2010, as amended

 

Transamerica (formerly Mercer) is the plan administrator for two defined
contribution plans - the BWC 401k Savings Plan (401k Plan) and the Future Plan.
Transamerica provides the following services to such plans: depositing payroll
deductions and employer contributions into individual employee accounts;
processing participant loans and balance rollovers to and from the plan;
ensuring compliance with applicable laws and regulations; and completing
government filings and any required reporting/testing.

 

When the 401k Plan is separated, liabilities and assets will be split between
BoW and FHB based on each bank’s employees. The Future Plan will remain intact
with FHB assuming responsibility of this plan as BoW is no longer a
participating employer. Transamerica, through its agreement with FHI, will
continue to

 

Plan Administration Fees: Any fees for services rendered by Transamerica related
to the 401k Plan will paid from the 401k Plan assets.

 

Non-Plan Administration Fees: Transamerica will invoice FHI. FHI will charge BoW
for BoW’s portion of any fees related to the 401k Plan that are ineligible for
payment from the 401k Plan assets. BoW’s portion shall be allocated as follows:

 

·      Total cost of contract multiplied by the quotient of the BoW’s headcount
divided by the total 401k Plan headcount.

 

For the avoidance of doubt, the payment of any and all fees attributable to the
Future Plan will be the

 

6/30/2017

 

FHI

 

BoW

 

8

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient(s)

 

 

 

 

 

 

provide BoW with access to the Transamerica services until such time as the 401k
Plan can be split.

 

responsibility of FHI.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Human Resources

 

Metropolitan Life Insurance Company (MetLife)

 

MetLife Group Policy No. 1665775-1-G issued by MetLife to BWC, as
“Policyholder”, with associated certificates dated effective as of January 1,
2003, as amended (Group Policy)

 

Life Insurance Performance Agreement between MetLife and BWC, with associated
Certificates dated effective as of January 1, 2014

 

MetLife provides BoW and FHB with employee insurance including: Life Insurance,
Accidental Death and Dismemberment (AD&D) insurance, Long Term Disability, and,
for BoW only, Short Term Disability benefits and dental administrative services.
MetLife, under the Group policy issued to FHI, will continue to provide employee
insurance services to BoW.

 

 

 

MetLife premiums are based on premium amounts that FHB and BoW separately
self-report to MetLife. Each of FHB and BoW reports its basis (headcount or
compensation) depending on the specific type of insurance and then pays its
respective premium calculated based on such reported basis directly to MetLife.

 

In the event that MetLife no longer permits FHB and BoW to self-report premium
amounts and pay MetLife directly, BoW will begin providing its reporting basis
to FHB for inclusion in FHB’s premium reporting to MetLife, and BoW will
reimburse FHI for BoW’s portion of costs FHI is required to pay to FHB using the
same basis (headcount or compensation) that is used under the current
methodology.

 

12/31/2016

(Life Insurance, AD&D insurance, dental administrative services)

 

12/31/2017

(Long Term Disability and Short Term Disability)

 

FHI

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Human Resources

 

Wells Fargo Bank (Wells Fargo)

 

BWC Umbrella Trust Agreement between BWC and Wachovia Bank, N.A, effective
November 23, 1999

 

BWC Grantor Trust Agreement between BWC and Wachovia Bank, N.A, dated August 30,
2006

 

FHI sponsors funded supplemental executive retirement and defined contribution
plans for a select group of employees of FHB and BoW. Wells Fargo holds the
assets related to these plans and will continue to do so until such plans can be
separated. When these plans are separated, liabilities and associated assets
will be split between BoW and FHB based on which bank’s employees benefit under
each plan. In the case of plans that benefit both FHB and BoW employees, the
assets of which are currently held and tracked in separate subaccounts, the
plans and assets will be split based on the individual employee liabilities and
taken by the relevant employer.

 

Wells Fargo will continue to directly invoice BoW. Any fees for services
rendered by Wells Fargo will be allocated between BoW and FHB as follows:

 

·                   BoW will be responsible for fees related to services
provided to plan benefitting only BoW employees.

 

·                   FHB will be responsible for fees related to services
provided to plans benefitting only FHB employees.

 

·                   For fees related to plans benefitting both FHB and BoW
employees, each of FHB and BoW shall be responsible for each bank’s respective
portion of any such fees,

 

12/31/2017

 

FHI

 

BoW

 

9

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient(s)

 

 

 

 

 

 

 

 

based on each bank’s portion of plan assets (i.e., FHB’s or BoW’s liability
divided by total plan liability).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IT

 

Fidelity Information Services, LLC (FIS)

 

Amended and Restated Data Processing Agreement between FIS and BWC, dated
June 1, 2011

 

Amendment to the Amended and Restated Data Processing Agreement between FIS and
BWC, effective as of April 1, 2016

 

Letter Agreement between FIS, FHI, and BWHI, dated April 11, 2016

 

FIS provides core banking, payment processing, and hosting services to FHB and
BoW. FHB and BoW share the primary production technology infrastructure
environment (in Honolulu), as well as the use of FIS’ data/transaction
processing services. FIS, pursuant to its agreement with FHI, will continue to
provide such services to BoW.

 

FIS will continue to directly invoice FHB for services provided to both FHB and
BoW, and FHB will continue to charge BoW fees using the following method:

 

1.     Base Monthly Processing Fees: FHB shall be responsible for thirty one
percent (31%) and BoW shall be responsible for sixty nine percent (69%) of the
Base Monthly Processing Fees as invoiced by FIS. The party approving any
increase in staffing or support from FIS shall be solely responsible for payment
of any corresponding increase in fees. Any reductions in the monthly Base
Processing Fee shall be credited to the party utilizing the service affected by
the reduction. If the service is utilized by both parties, the parties agree to
allocate the credit using the following formula: FHB shall be allocated twenty
three percent (23%) of any such credit and BoW shall be allocated seventy-seven
percent (77%) of such credit.

 

2.     Operational Expenses: Operational expenses shall be allocated between the
banks as a percentage based on FHB and BoW’s respective number of millions of
operations per second, with FHB allocated twenty-three percent (23%) of
operational expenses and BoW allocated seventy-seven percent (77%) of
operational expenses.

 

5/31/2018

 

FHI

 

BoW

 

10

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient(s)

Operations

 

Copyright Clearance Center, Inc. (Copyright Clearance Center)

 

Annual Authorizations Service Repertory License Agreement between Copyright
Clearance Center and BWC, effective as of January 31, 2001

 

Amendment between Copyright Clearance Center and BWC, effective April 1, 2016

 

Copyright Clearance Center is an online library of copyrighted material, such as
periodicals, academic white papers, and magazines. FHB and BoW leverage this
service as a single source for marketing, legal, and other research. Copyright
Clearing Center, pursuant to the agreement, will continue to provide BoW with
access to the online library.

 

The annual license fee applicable to this contract has been fully prepaid
through January 30, 2017.

 

1/30/2017

 

FHI

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Operations

 

First Data Resources Inc. (FDR)

 

Debit Card Service Agreement between FDR and BWC, dated January 1, 2006, as
amended

 

Star Financial Holding Company Member Institution Agreement between Star
Networks, Inc. and BWC, dated January 2, 2006, as amended

 

FDR provides ATM driving, pin/signature card processing and other services and
FDR tools to both FHB and BoW. FDR, pursuant to the contract, will continue to
provide ATM driving and pin/signature debit card processing services to BoW.

 

Both BoW and FHB will continue to be invoiced directly by FDR for services
provided based on each bank’s respective transaction volume.

 

51% Date or 12/31/2018, whichever is earlier

 

FHI

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Operations

 

Total System Services, Inc. (TSYS)

 

Amended and Restated Agreement for Services between TSYS and FHB dated July 8,
2015,

 

TSYS is a transaction processing platform for credit and debit cards. FHB and
BoW use TSYS for credit card servicing, including, but not limited to: card
processing, fraud monitoring, and card production. TSYS, pursuant to the FHB
contract, will continue to provide services and access to the TSYS card platform
to BoW.

 

TSYS will continue to directly invoice FHB. FHB will continue to charge BoW for
BoW’s portion of costs pursuant to the BoW Commercial Credit Card Servicing
Agreement, which is based on transactional processing volume, project related
expenses and other shared service costs allocated based on pro rata share of
total portfolio.

 

10/2/2018

 

FHB

 

BoW

 

11

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient(s)

 

 

 

 

as amended

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Risk / Compliance

 

G4S Compliance & Investigations (G4S)

 

Service Agreement between G4S and BWC, effective as of May 1, 2013

 

G4S provides independent, third party, toll-free phone numbers and online
channels to FHB and BoW employees. These phone numbers and online channels can
be used to report illicit banking practices directly and anonymously, as
required by the Sarbanes-Oxley Act of 2002. G4S, pursuant to its agreement with
FHI, will continue to provide these services to BoW.

 

G4S will continue to directly invoice each of FHB and BoW for each bank’s
respective portion of costs for access to G4S based on volume of calls
attributable to each bank.

 

12/31/2016

 

FHI

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Finance-Insurance

 

Marsh Risk & Insurance Services (Marsh USA)

 

Client Service Agreement between Marsh USA and BWC, dated September 1, 2013
(BWC-Marsh CSA)

 

Marsh USA is a risk management advisor, consultant, and insurance broker for
various lines of insurance coverage. BWHI, BoW, FHB, and FHI will rely on Marsh
USA to assist in the renewal or placement of any shared D&O policy. Marsh USA,
pursuant to the BWC-Marsh agreement, will continue to provide risk management,
consulting and brokerage services to BWHI and BoW.

 

With respect to costs, including any premiums and brokerage fees incurred in
connection with the renewal or placement of any shared D&O policy, Marsh USA
will invoice BoW and each named insured (including without limitation, BWHI,
FHB, and FHI) covered under such shared policy will subsequently reimburse BoW
in accordance with the terms and conditions of that certain insurance premium
allocation agreement by and among those named insureds.

 

8/31/2016

 

FHI

 

BWHI

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Finance-Ratings Agency

 

Fitch Ratings, Inc. (Fitch)

 

Fee Arrangement Letter between Fitch and BWC, dated December 4, 2015, and
effective as of January 1, 2015

 

Fitch provides bank credit ratings to FHB and BoW. Fitch, pursuant to its
agreement with FHI, will continue to provide BoW access to credit rating
services. BoW will continue to provide BoW data to FHB, for submission to Fitch
for rating.

 

The annual fee applicable to this contract was fully paid by FHI through
December 31, 2016.

 

12/31/2016

 

FHI

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance

 

Various Insurance Underwriters as specified in “Description”

 

Financial Institution Professional Liability Insurance (Bankers Professional
Liability) Policy

 

FHB and BoW will continue to share insurance coverage under their existing
Bankers Professional Liability Policy.

 

Underwriters:

 

·              AIG — Illinois National Insurance Company

·              Chubb (ACE) — ACE American Insurance Company

·              CNA — Continental Casualty Company

·              XL — XL Specialty Insurance Company

·              Axis — Axis Insurance Company

·              Everest — Everest National Insurance Company

 

The policy premium applicable to this shared insurance policy has been fully
prepaid through September 1, 2016, and allocated to each bank in accordance with
that certain Insurance Service and Premium Allocation Agreement, by and among,
BWC, BoW, FHB and FHL Lease Holding Company, Inc., dated effective January 1,
2001. There will be no additional charges to either BoW or FHB.

 

9/1/2016

 

FHI

 

BoW

 

12

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient(s)

 

 

 

 

 

 

·         Starr — Starr Indemnity & Liability Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance

 

Various Insurance Underwriters as specified in “Description”

 

Employment Practices Liability Insurance Policy

 

FHB and BoW will continue to share insurance coverage under their existing
Employment Practices Liability Insurance Policy.

 

Underwriters:

 

·         AIG — Illinois National Insurance Company

·         Chubb (ACE) — ACE American Insurance Company

·         Axis — Axis Insurance Company

 

The policy premium applicable to this shared insurance policy has been fully
prepaid through September 1, 2016, and allocated to each bank in accordance with
that certain Insurance Service and Premium Allocation Agreement, by and among,
BWC, BoW, FHB and FHL Lease Holding Company, Inc., dated effective January 1,
2001. There will be no additional charges to either BoW or FHB.

 

9/1/2016

 

FHI

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance

 

Various Insurance Underwriters as specified in “Description”

 

Fiduciary Liability Insurance / Employee Benefit Plan Fiduciary Liability
Insurance Policy

 

FHB and BoW will continue to share insurance coverage under their existing
Fiduciary Liability Insurance / Employee Benefit Plan Fiduciary Liability
Insurance Policy.

 

Underwriters:

 

·         AIG — National Union Fire Insurance Company of Pittsburgh, Pa.

·         Chubb (ACE) — ACE American Insurance Company

 

The policy premium applicable to this shared insurance policy has been fully
prepaid through September 1, 2016, and allocated to each bank in accordance with
that certain Insurance Service and Premium Allocation Agreement, by and among,
BWC, BoW, FHB and FHL Lease Holding Company, Inc., dated effective January 1,
2001. There will be no additional charges to either BoW or FHB.

 

9/1/2016

 

FHI

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance

 

Various Insurance Underwriters as specified in “Description”

 

Financial Institution Bond / Electronic and Computer Crime Policy

 

FHB and BoW will continue to share insurance coverage under their existing
Financial Institution Bond / Electronic and Computer Crime Policy.

 

Underwriters:

 

·         AIG — National Union Fire Insurance Company of Pittsburgh, Pa.

·         Chubb (ACE) — ACE American Insurance Company

·         CNA — Continental Casualty Company

·         Axis — Axis Insurance Company

·         Chubb — Federal Insurance Company

 

The policy premium applicable to this shared insurance policy has been fully
prepaid through September 1, 2016, and allocated to each bank in accordance with
that certain Insurance Service and Premium Allocation Agreement, by and among,
BWC, BoW, FHB and FHL Lease Holding Company, Inc., dated effective January 1,
2001. There will be no additional charges to either BoW or FHB.

 

9/1/2016

 

FHI

 

BoW

 

13

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient(s)

Insurance

 

Various Insurance Underwriters as specified in “Description”

 

Security & Privacy Liability Insurance (Cyber) Policy

 

FHB and BoW will continue to share insurance coverage under their existing Cyber
Policy.

 

Underwriters:

 

·         AIG — AIG Specialty Insurance Company

·         Axis — Axis Insurance Company

·         Endurance — Endurance American Insurance Company

·         QBE — QBE Specialty Insurance Company

·         XL — Greenwich Insurance Company

·         Nationwide — Scottsdale Insurance Company

·         AIG — Illinois National Insurance Company

·         Starr — Starr Indemnity & Liability Company

·         CNA - Continental Casualty Company

 

The policy premium applicable to this shared insurance policy has been fully
prepaid through September 1, 2016, and allocated to each bank in accordance with
that certain Insurance Service and Premium Allocation Agreement, by and among,
BWC, BoW, FHB and FHL Lease Holding Company, Inc., dated effective January 1,
2001. There will be no additional charges to either BoW or FHB.

 

9/1/2016

 

FHI

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance

 

Great American Insurance Company (GAIC)

 

GAIC Corporate Protection Insurance Policy plus Amendatory Endorsement, dated
effective September 1, 2015 (Contingent Liability Policy)

 

FHB and BoW will continue to share insurance coverage under their existing
Contingent Liability Policy.

 

The policy premium applicable to this shared insurance policy has been fully
prepaid through September 1, 2018, and allocated to each bank in accordance with
that certain Insurance Service and Premium Allocation Agreement, by and among,
BWC, BoW, FHB and FHL Lease Holding Company, Inc., dated effective January 1,
2001.  There will be no additional charges to either BoW or FHB.

 

9/01/2018

 

FHI

 

BoW

 

14

--------------------------------------------------------------------------------


 

Schedule C

 

Direct Services Provided from BWHI Providers to FHI Recipients

 

Capitalized terms used in this Schedule C and not otherwise defined have the
respective meanings ascribed thereto in the Transition Services Agreement to
which this Schedule C is attached and of which this Schedule C forms a part.

 

Functional 
Area

 

Third-Party 
Provider

 

Title of 
Underlying 
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service 
Provider

 

Service 
Recipient

BancWest Investment Services (BWIS)

 

N/A

 

Investment Services Agreement between BWIS and FHB, effective as of November 14,
2003, as amended (BWIS Investment Services Agreement)

 

BWIS (d/b/a First Hawaiian Investment Services, in the State of Hawaii,
Territory of Guam, and the Commonwealth of the Northern Mariana Islands) markets
and sells investment advisory, and insurance products and services in most
branches of FHB. BWIS will continue to provide broker/dealer, investment
advisory, and insurance products and services to customers of FHB.

 

BWIS will continue to retain 3.75% of gross commission revenue attributable to
FHB accounts. BWIS will also charge FHB for FHB’s portion of relevant regulatory
and vendor fees, such as FINRA licensing, Customer Relationship Management,
Pershing clearing/custody charges, and imaging/workflow costs attributable to
FHB’s actual usage of the BWIS imaging/workflow system. For the avoidance of
doubt, FHB will not be responsible for any costs incurred by BWIS in connection
with the development or implementation of the thencurrent BWIS imaging/workflow
system unless otherwise mutually agreed in writing by FHB and BWIS. In the event
that FHB notifies BWIS of its selection of a replacement broker-dealer, FHB and
BWIS will comply with terms and conditions specified in Section 15.D of the BWIS
Investment Services Agreement with respect to the provision and payment of any
deconversion support services that are required or requested by FHB in
connection with any such transfer to a replacement-broker designated by FHB. In
addition to the fees set out in the BWIS Investment Services Agreement, FHB will
pay for commercially reasonable expenses incurred by BWIS in connection with the
deconversion support services that are requested and approved by FHB.

 

5/1/2017

 

BWIS

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Finance

 

N/A

 

FHB Check Processing Agreement between BoW and FHB, dated December 10, 2009, as
amended

 

Amendment to FHB Check Processing Agreement between BoW and FHB, dated June 1,
2016

 

FHB issues FHB Official Bank checks, Personal Money Orders, and Interest Bearing
checks to its customers, which are payable through BoW. BoW will continue to
allow FHB to issue such instruments payable through BoW, and FHB will settle the
issued amounts with BoW within one (1) Business Day of the applicable issuance
date. BoW will also provide check maintenance services to FHB, including
processing of stop payment requests, check clearing, and escheatment to the
State of Hawaii, as applicable.

 

BoW will charge FHB monthly for various transaction service fees, which is
offset by an earnings credit of 20bps annualized rate of the average daily
ledger balance.

 

5/31/2017

 

BoW

 

FHB

 

15

--------------------------------------------------------------------------------


 

Functional 
Area

 

Third-Party 
Provider

 

Title of 
Underlying 
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service 
Provider

 

Service 
Recipient

Human Resources

 

N/A

 

In-House Program; No Separate Underlying Contract

 

BoW will continue to provide certain administration services to FHB, including:
preparing and facilitating retirement board presentations and communications,
performing compliance reviews and government filings, coordinating efforts
related to executive benefits, and processing invoices from benefit plan service
providers.

 

BoW will not charge FHB for administrative services provided by BoW given the
immaterial magnitude of administrative services (i.e., ~30 hours per month) and
limited remaining duration of the arrangement.

 

5/31/2018

 

BoW

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IT-FIS /
Disaster Recovery Center

 

N/A

 

In-House Program; No Separate Underlying Contract

 

BoW hosts the IBM Capacity Back-Up mainframe for disaster recovery services in
the BoW Omaha Disaster Recovery Center and provides mainframe technology
infrastructure, data replication services, and network support for FHB and BoW.
BoW will continue to allow FHB access to BoW’s Omaha Disaster Recovery Center,
ensure mainframe disaster recovery and data replication services, and provide
network support services to FHB, including the continued provision of services
supplied to BoW through Third-Party Providers, such as CenturyLink, EMC and
Sirius.

 

BoW will continue to charge FHB for twenty-three (23%) of the disaster recovery
maintenance and support services. The cost is dictated by the infrastructure and
network fees.

 

51% Date or 12/31/2018, whichever is earlier

 

BoW

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online Banking-IT

 

N/A

 

Bank Services Agreement between BoW and FHB, effective as of September 22, 2004,
as amended (Bank Services Agreement)

 

Amendment to Bank Services Agreement between BoW and FHB, effective as of
April 1, 2016 (Amendment to Bank Services Agreement)

 

BoW hosts FHB’s Online Banking platform and provides related support services.
FHB’s Online Banking platform servers are also physically located on BoW
premises and are maintained and supported by BoW personnel. BoW will continue to
allow FHB’s Online Banking platform servers to be located on BoW premises and
provide FHB with the required support services at substantially the same levels
and in substantially the same form as was required on the Effective Date.

 

BoW will continue to charge FHB a fixed price of thirty-three thousand and
eighty dollars ($33,080) per month.

 

12/31/2016 (online banking services only)

 

BoW

 

FHB

 

16

--------------------------------------------------------------------------------


 

Functional 
Area

 

Third-Party 
Provider

 

Title of 
Underlying 
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service 
Provider

 

Service 
Recipient

Finance-IT-Wires

 

N/A

 

Bank Services Agreement

 

Amendment to Bank Services Agreement

 

MTS Compensation Agreement between BoW and FHB, effective as of July 21, 2008

 

MTS Service Level Agreement between BoW and FHB, undated

 

BoW will continue to host and support FHB’s access and use of the ACI MTS on
BoW’s Advanced Interactive eXecutive platform, including related ancillary
services such as Fedline, SWIFT, and Advantage. The servers are physically
located on BoW premises and are maintained and supported by BoW personnel.

 

BoW will continue to charge FHB a fixed cost of seven thousand five hundred
($7,500) per month to cover the one BoW full time employee who is required to
support this process.

 

9/24/2018 (wire services only)

 

BoW

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operations

 

N/A

 

Global Network Access BNPP Family ATMs: No Separate Underlying Contract

 

Pursuant to a reciprocal arrangement among BNPP, FHB, BoW, and other affiliated
entities, FHB debit and credit card holders are permitted to use BoW automated
teller machines (ATMs) without surcharge or network fees.

 

BoW will continue to allow FHB customers to use its ATMs without charge (see
Schedule D for the reciprocal arrangement in which BoW customers are permitted
to use FHB’s ATMs without charge).

 

4/5/2017

 

BoW

 

FHB

 

17

--------------------------------------------------------------------------------


 

Schedule D

 

Direct Services Provided from FHI Providers to BWHI Recipients

 

Capitalized terms used in this Schedule D and not otherwise defined have the
respective meanings ascribed thereto in the Transition Services Agreement to
which this Schedule D is attached and of which this Schedule D forms a part.

 

Functional 
Area

 

Third-Party 
Provider

 

Title of 
Underlying 
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service 
Provider

 

Service 
Recipient(s)

Human Resources

 

N/A

 

Declaration of Trust and Trust Agreement between FHI and FHB, dated December 19,
1975, as amended

 

FHB Employee Benefits Department Service Agreement, dated June 24, 2009

 

FHI sponsors the Employees’ Retirement Plan of BWC (ERP Plan) for FHB’s and
BoW’s current and former employees, with plan assets held in two subaccounts,
one for each of BoW and FHB. BoW employees will continue to participate in the
ERP Plan until assets/liabilities can be spun off into a separate BoW-sponsored
benefit plan. FHB, as plan trustee, will continue to provide services to the ERP
Plan and will provide services to the separate BoW-sponsored benefit plan once
it is established. Such services include: Issuing checks from the plan to plan
participants in pay status; receiving and depositing employer plan
contributions; and executing transactions based on investment manager direction.

 

FHB, as plan trustee, will continue to charge BoW for trustee and custodian
services related to BoW participants of the ERP Plan.

 

Once a separate BoW-sponsored defined benefit plan is established, FHB will
charge BoW for any fees associated with services performed for that separate
plan.

 

12/31/2017

 

FHB

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Human Resources

 

N/A

 

FHB Investment Management Agreement - Corporate between FHB and Retirement Plan
Committee of the Employees’ Retirement Plan of BWC, dated September 30, 2015
(Investment Management Agreement)

 

FHI sponsors the ERP Plan for FHB’s and BoW’s current and former employees, with
plan assets held in two subaccounts, one for each of BoW and FHB. BoW employees
will continue to participate in the ERP Plan until assets/liabilities can be
spun off into a separate BoW-sponsored benefit plan. FHB, as investment advisor,
will continue to provide services to the ERP Plan and will provide services to
the separate BoW-sponsored benefit plan once it is established. Such services
include: investment management advice; development/maintenance of plan
investment policy; tracking plan asset performance; and providing periodic
reporting. FHB will also direct the plan trustee to execute transactions based
on the plan’s investment policy.

 

FHB, as investment advisor, will continue to charge BoW for services provided
pursuant to the Investment Management Agreement as follows:

·      0.40% multiplied by BoW’s sub account value

 

Once a separate BoW-sponsored defined benefit plan is established, FHB will
charge BoW for services as follows:

·      0.40% multiplied by the total asset value of the separate BoW-sponsored
benefit plan

 

12/31/2016

 

FHB

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Operations

 

N/A

 

Servicing Agreement

 

FHB provides residential mortgage loan servicing to BoW, including payments and
customer support. FHB will continue to

 

FHB will continue to charge BoW monthly servicing fees based on $6.50 per loan,
and for certain loans originated prior to October 31, 2002, an annualized fee of
12.5 bps of the outstanding principal balance. Any out of pocket expenses
incurred by FHB, such as interest shortfalls, coupon charges, recording fees for
Iowa and Wyoming, miscellaneous charges, ad hoc reporting, and guaranty fees,
will also be charged to BoW.

 

11/1/2016

 

FHB

 

BoW

 

18

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient(s)

 

 

 

 

between BoW and FHB, dated April 1, 1999

 

provide residential mortgage loan servicing to BoW.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Operations

 

N/A

 

BoW Commercial Credit Card Servicing Agreement between FHB and BoW, dated
April 30, 2013 (BoW Commercial Credit Card Servicing Agreement)

 

FHB will continue to provide servicing support for BoW’s commercial credit
cards, including but not limited to: accounting and settlement; business
continuity/disaster recovery; and account management/project management support.

 

FHB will charge BoW a forty-five thousand dollar ($45,000) per month fee for
commercial credit card services provided by FHB pursuant to the BoW Commercial
Credit Card Servicing Agreement (including, but not limited to, the core and
non-core services and any other related expenses as outlined therein).  For the
avoidance of doubt, FHB will continue to charge BoW for its portion of the TSYS
costs in accordance with the TSYS line item in Schedule B above.

 

10/2/2018

 

FHB

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Human Resources

 

N/A

 

In-House Program; No Separate Underlying Contract

 

FHB will provide administration services to BoW including, but not limited to,
preparing and facilitating retirement board presentations and communications,
performing compliance reviews and government filings, coordinating efforts
related to executive benefits, and processing invoices from benefit plan service
providers.

 

FHB will not charge BoW for administrative services provided by FHB given the
immaterial magnitude of administrative services (i.e., ~5 hours per month) and
limited remaining duration of the arrangement.

 

12/31/2017

 

FHB

 

BoW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operations

 

N/A

 

Global Network Access BNPP Family ATMs: No Separate Underlying Contract

 

Pursuant to a reciprocal arrangement among BNPP, FHB, BoW, and other affiliates,
BoW and BNPP debit and credit card holders are permitted to use FHB ATMs without
surcharge or network fees.

 

FHB will continue to allow BoW and BNPP customers to use its ATMs without charge
(see Schedule C and Schedule E for the reciprocal arrangements in which FHB
customers are permitted to use BoW’s and BNPP’s ATMs without charge).

 

4/5/2017

 

FHB

 

BoW and BNPP (BNPP to be considered a BWHI Recipient for purposes of this
Service

 

19

--------------------------------------------------------------------------------


 

Schedule E

 

Direct and Third-Party Services Provided by BNPP to FHI Recipients

 

Capitalized terms used in this Schedule E and not otherwise defined have the
respective meanings ascribed thereto in the Transition Services Agreement to
which this Schedule E is attached and of which this Schedule E forms a part.

 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient

Credit Operations

 

Moody’s Analytics

 

Master License and Services Agreement between BNP Paribas Securities Corp and
Moody’s Analytics, dated October 8, 2012, also identified as Moody’s Analytics
Agreement No. 67053 (BNPP MLSA)

 

FHB Order Form for Software Products and Maintenance Services, effective as of
April 1, 2016, also identified as Moody’s Analytics Agreement No. 00060417 (FHB
Order Form)

 

Moody’s Analytics’ RiskAnalyst software is used FHB for spreading and analyzing
company financial statements for commercial loans. Pursuant to the BNPP MLSA,
FHB and Moody’s Analytics have entered into and executed the FHB Order Form,
which provides FHB with a license from Moody’s Analytics to use the RiskAnalyst
software program.  

 

Pursuant to the FHB Order Form, FHB will pay an annual license fee directly to
Moody’s Analytics for a 3-year subscription period; such license fee is
calculated based on FHB’s commercial and industrial loan portfolio size.

 

51% Date or 12/31/2018, whichever is earlier

 

BNPP

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Finance

 

Moody’s Analytics

 

Terms of Agreement between Moody’s Analytics and BNP Paribas RCC, Inc., dated
January 1,

 

Moody’s Analytics provides access to sovereign research services (including the
CreditView software and any other relevant applications) to FHB. Moody’s
Analytics, pursuant to its agreement with BNPP, will continue to provide FHB
with access to the relevant sovereign research services and software licenses.

 

Moody’s Analytics will continue to invoice FHB directly based on the number of
licenses utilized by FHB.

 

12/31/2016

 

BNPP

 

FHB

 

20

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient

 

 

 

 

2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Human Resources

 

Cornerstone

 

Agreement between BNPP and Cornerstone for the Provision of the Cornerstone
Learning Management System

 

Cornerstone provides a Learning Management System for BNPP to assign required
online training to FHB employees. BNPP allows FHB to utilize Cornerstone for its
own online training. The system contains policies and tracks employee training
transcripts and policy compliance agreements. Cornerstone, pursuant to its
agreement with BNPP, will continue to allow FHB access to its system.

 

BNPP will continue to not charge FHB for use of the Cornerstone system as long
as it maintains some level of ownership in FHB and until such time that BNPP no
longer requires FHB employees to take BNPP required training.

 

Non-Control Date or 12/31/2018, whichever is earlier

 

BNPP

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IT

 

IBM Growth Relationship Offering (GRO)

 

Attachment for GRO to that ARF Consulting 2014 — IBM France 552 118 465 between
BNP Paribas S.S and Compagnie IBM France, dated May 15, 2014

 

IBM GRO resources are used by FHB for CCAR ETL development and data governance.
IBM GRO, pursuant to its agreement with BNPP, will continue to provide FHB with
access to such resources.

 

IBM will continue to directly invoice FHB for relevant charges applicable to
FHB.

 

51% Date or 12/31/2018, whichever is earlier

 

BNPP

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IT

 

Oracle France (Oracle)

 

Software Master Agreement between Oracle and BNP Paribas SA, dated May 28, 2014

 

Oracle provides integrated financial database management human resource planning
software for use by FHB and BoW. Oracle, pursuant to its agreement with BNPP,
will continue to provide FHB with access to Oracle licenses.

 

BNPP will continue to directly invoice BoW. BoW will charge FHB for FHB’s
portion of the costs for access to the Oracle system and support based on FHB
employee headcount.

 

51% Date or 12/31/2018, whichever is earlier

 

BNPP

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Finance

 

IBM Cognos

 

Agreement between BNPP and IBM for the Provision of the IBM Cognos System

 

FHB uses the IBM Cognos system to perform budget planning and analysis. IBM
Cognos, pursuant to its agreement with BNPP, will continue to provide FHB with
access and licenses to the Cognos system to perform budget planning and
analysis.

 

BNPP will continue to not charge FHB for access to the IBM Cognos system.

 

3/31/2017

 

BNPP

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Risk / Compliance

 

Moody’s Analytics

 

Terms of Agreement between Moody’s Analytics and BNP Paribas RCC, Inc. dated
effective January 1, 2012

 

On an annual basis, regulators release economic scenarios for use in CCAR and
DFAST stress tests, which are comprised of forecasts of macroeconomic variables.
Pursuant to the BNPP TOA, Moody’s Analytics has been engaged by BoW to provide
more granular and detailed versions of the variable forecasts for each of the
regulatory economic scenarios, as well as for custom bank-designed economic
scenarios. These expanded variable forecasts are used by the RHC, BoW, and FHB
as inputs in the

 

Amounts paid by FHB are subject to reimbursement in accordance with the terms
and conditions of the Expense Reimbursement Agreement.

 

Non-Control Date or 12/31/2018, whichever is earlier

 

BNPP

 

FHB

 

21

--------------------------------------------------------------------------------


 

Functional
Area

 

Third-Party
Provider

 

Title of
Underlying
Contract

 

Description of Services

 

Service Fee

 

End Date

 

Service
Provider

 

Service
Recipient

 

 

 

 

(BNPP TOA)

 

execution of the semiannual RHC CCAR stress test and the annual BoW and FHB
DFAST stress tests. When Moody’s Analytics delivers the variable forecasts to
BoW, such forecasts are placed in a database hosted at BoW. When FHB needs the
variable forecasts for CCAR or DFAST purposes, it requests them from BoW, which
delivers the forecasts in the form of a data file transmitted via email, CITRIX
connection, or FIRM message. BoW will continue to deliver the Moody’s Analytics
variable forecasts to FHB upon request to the extent necessary to support FHB’s
involvement in the CCAR program.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Risk / Compliance

 

Moody’s Analytics, Inc. (Moody’s Analytics) or another Third-Party Provider

 

Agreement Regarding Subscription Order Form to Publications, Services and Online
Databases between BNP Paribas USA, Inc. (BNPP USA) or another BNPP Subsidiary
and Moody’s Analytics or another Third-Party Provider (the Data Agreement)

 

On an annual basis, regulators release economic scenarios for use in CCAR and
DFAST stress tests, which are comprised of forecasts of macroeconomic variables.
Pursuant to the Data Agreement, Moody’s Analytics or another Third-Party
Provider will be engaged by BNPP USA or another BNPP Subsidiary to provide more
granular and detailed versions of the variable forecasts for each of the
regulatory economic scenarios, as well as for custom bank-designed economic
scenarios. These expanded variable forecasts will be used by the RHC, BoW, and
FHB as inputs in the execution of the semiannual RHC CCAR stress test and the
annual BoW and FHB DFAST stress tests. Moody’s Analytics or another Third-Party
Provider, pursuant to the Data Agreement, will deliver, or permit BoW or another
BNPP Subsidiary to deliver, the variable forecasts to FHB upon request to the
extent necessary to support FHB’s involvement in the CCAR program.

 

Moody’s Analytics or another Third-Party Provider will invoice BNPP USA or
another BNPP Subsidiary for this service, and BNPP USA or the other BNPP
Subsidiary, as applicable, will proportionately allocate the cost of the
services between BoW and FHB. Amounts allocated to and paid by FHB are subject
to reimbursement in accordance with the terms and conditions of the Expense
Reimbursement Agreement.

 

Non-Control Date or 12/31/2018, whichever is earlier

 

BNPP

 

FHB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operations

 

N/A

 

Global Network Access BNPP Family ATMs; No Separate Underlying

 

Pursuant to a reciprocal arrangement among BNPP, FHB, BoW, and other affiliated
entities, FHB debit and credit card holders are permitted to use BNPP ATMs
without surcharge or network fees.

 

BNPP will continue to allow FHB customers to use its ATMs without charge (see
Schedule D for the reciprocal arrangement in which BNPP customers are permitted
to use FHB’s ATMs without charge).

 

4/5/2017

 

BNPP

 

FHB

 

22

--------------------------------------------------------------------------------